Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 1 of 46




                         Ex. 16
                      Wenke Lee CV
          Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 2 of 46




                                       Wenke Lee
                          Professor and John P. Imlay Jr. Chair
                                 School of Computer Science
                                    College of Computing
                                Georgia Institute of Technology
                                 Atlanta, Georgia 30332-0280
                                  wenke@cc.gatech.edu
                           http://www.cc.gatech.edu/˜wenke/
Contents
EDUCATIONAL BACKGROUND                                                                                                                       2

EMPLOYMENT HISTORY                                                                                                                            2

CURRENT FIELDS OF INTEREST                                                                                                                    2

I. TEACHING                                                                                                                                  4
    A. Courses Taught . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                            4
    B. Curriculum Development . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                5
    C. Individual Student Guidance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             7

II. RESEARCH AND CREATIVE SCHOLARSHIP                                                                                                         9
    A. Theses . . . . . . . . . . . . . . . . . . . . . .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .    9
    B. Published Journal Papers . . . . . . . . . . . . .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .    9
    C. Published Books and Parts of Books . . . . . . .      .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   10
    D. Edited Proceedings and Books . . . . . . . . . .      .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   10
    E. Conference Presentations (refereed) . . . . . . .     .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   11
          E.1 with Proceedings (refereed) . . . . . . .      .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   11
    F. Workshop Presentations (refereed) . . . . . . . .     .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   25
          F.1 with Proceedings . . . . . . . . . . . . .     .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   25
    G. Other . . . . . . . . . . . . . . . . . . . . . . .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   26
    H. Research Proposals and Grants . . . . . . . . .       .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   27
    I. Research Honors and Awards . . . . . . . . . . .      .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   34

III. SERVICE                                                                                                                                 36
    A. Professional Activities . . . . . . . . . . . . . . . . . . . .               .   .   .   .   .   .   .   .   .   .   .   .   .   .   36
         A.1 Membership and Activities in Professional Societies                     .   .   .   .   .   .   .   .   .   .   .   .   .   .   36
         A.2 Journal Edit-oral Board Activities . . . . . . . . . .                  .   .   .   .   .   .   .   .   .   .   .   .   .   .   36
         A.3 Conference Committee Activities . . . . . . . . . .                     .   .   .   .   .   .   .   .   .   .   .   .   .   .   36
    B. On-campus Georgia Tech Committees . . . . . . . . . . . .                     .   .   .   .   .   .   .   .   .   .   .   .   .   .   40

IV. NATIONAL AND INTERNATIONAL PROFESSIONAL RECOGNITION                                                                                      42
    A. Patents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                           42

V. OTHER CONTRIBUTIONS                                                                                                                       44
    A. Seminar Presentations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             44
            Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 3 of 46




EDUCATIONAL BACKGROUND
Degree      Year   University                      Field

Ph.D.       1999 Columbia University           Computer Science
M.S.        1990 The City College of New York Computer Science
B.S.        1988 Sun Yat-Sen University, China Computer Science



EMPLOYMENT HISTORY
Title                           Organization                                          Years

John P. Imlay Jr. Chair         College of Computing                                  3/2016–present
Director                        Institute for Information Security & Privacy (IISP)   7/2015–present
                                Georgia Institute of Technology
Director                        Georgia Tech Information Security Center (GTISC)      8/2012–6/2015
                                Georgia Institute of Technology
Professor                       College of Computing                                  2/2009–present
                                Georgia Institute of Technology
Associate Professor             College of Computing                                  2/2005–2/2009
                                Georgia Institute of Technology
Assistant Professor             College of Computing                                  8/2001–2/2005
                                Georgia Institute of Technology
Assistant Professor             Department of Computer Science                        8/1999–8/2001
                                North Carolina State University
Research Assistant              Department of Computer Science                        1994–1999
                                Columbia University
Research Staff Member           IBM T.J. Watson Research Center                       5/1997–8/1997
Member of Technical Staff       AT&T Research                                         5/1996–8/1996
Senior Software Analyst         Intergraph Corporation                                1991–1994
Software Analyst                Intergraph Corporation                                1990–1991



CURRENT FIELDS OF INTEREST
Information Security
Main research thrusts are: “Malware analysis and detection” – developing “live” and “safe” environ-
ment to uncover malware behaviors and machine-learning based techniques to automatically gen-
erate detection models and forensic analysis rules; “Adversarial Machine Learning” – studying the
vulnerabilities of machine learning based systems due to adversarial manipulations and developing
countermeasures; “Software debloating and protocol subsetting” – developing program and protocol
analysis and rewriting techniques to remove unnecessary features and code from program binaries;
“Privacy-preserving biometric-based authentication and search” – researching efficient methods to
protect the privacy of biometric data while enabling important security applications including re-
         Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 4 of 46




mote authentication and video surveillance; “Adaptive analysis framework for advanced persistent
threats” – developing game-theoretic approaches to model and analyze advanced persistent threats.
         Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 5 of 46




I. TEACHING
A. Courses Taught
                                                                                 Number
 Semester/Year Course                                                           of Students    Comments
 Fall 2020     OMS CS/Cybersecurity 8803 Information Security Labs:
               System and Network Defenses                                          7            Online
 Fall 2020     OMS CS/Cybersecurity 6035 Introduction to Information Security      726           Online
 Fall 2020     OMS CS/Cybersecurity 6262 Network Security                          250           Online
 Fall 2020     CS 6262 Network Security                                            30            At CoC
 Fall 2020     CS 6262-QSA Network Security                                        30         Saudi Aramco
 Summer 2020 OMS CS/Cybersecurity 8803 Information Security Labs:
               System and Network Defenses                                         11            Online
 Summer 2020 OMS CS/Cybersecurity 6262 Network Security                            138           Online
 Summer 2020 OMS CS/Cybersecurity 6035 Introduction to Information Security        359           Online
 Spring 2020   OMS CS/Cybersecurity 8803 Information Security Labs:
               System and Network Defenses                                         40           Online
 Spring 2020   OMS CS/Cybersecurity 6262 Network Security                          360          Online
 Spring 2020   OMS CS/Cybersecurity 6035 Introduction to Information Security      884          Online
 Fall 2019     OMS CS/Cybersecurity 6262 Network Security                          156          Online
 Fall 2019     OMS CS/Cybersecurity 6035 Introduction to Information Security      770          Online
 Fall 2019     CS 6262 Network Security                                             43          At CoC
 Summer 2019 OMS CS/Cybersecurity 6262 Network Security                            129          Online
 Summer 2019 OMS CS/Cybersecurity 6035 Introduction to Information Security        456          Online
 Spring 2019   OMS CS/Cybersecurity 6262 Network Security                          275          Online
 Spring 2019   OMS CS/Cybersecurity 6035 Introduction to Information Security      938          Online
 Fall 2018     OMSCS 6262 Network Security                                         154          Online
 Fall 2018     OMSCS 6035 Introduction to Information Security                     525          Online
 Fall 2018     CS 6262 Network Security                                             47          At CoC
 Summer 2018 OMSCS 6262 Network Security                                           191          Online
 Summer 2018 OMSCS 6035 Introduction to Information Security                       338          Online
 Spring 2018   OMSCS 6262 Network Security                                         220          Online
 Spring 2018   OMSCS 6035 Introduction to Information Security                     428          Online
 Fall 2017     OMSCS 6262 Network Security                                         300          Online
 Fall 2017     OMSCS 6035 Introduction to Information Security                     350          Online
 Fall 2017     CS 4235/6035 Introduction to Information Security                   120          At CoC
 Summer 2017 OMSCS 6262 Network Security                                           300          Online
 Summer 2017 OMSCS 6035 Introduction to Information Security                       350          Online
 Spring 2017   OMSCS 6262 Network Security                                         300          Online
 Spring 2017   OMSCS 6035 Introduction to Information Security                     350          Online
 Fall 2016     OMSCS 6262 Network Security                                         300          Online
 Fall 2016     OMSCS 6035 Introduction to Information Security                     350          Online
 Fall 2016     CS 4235/6035 Introduction to Information Security                    80          At CoC
 Summer 2016 OMSCS 6035 Introduction to Information Security                       350          Online
 Spring 2016   OMSCS 6035 Introduction to Information Security                     350          Online
          Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 6 of 46




                                                                                  Number
     Semester/Year    Course                                                     of Students    Comments
     Fall 2015        OMSCS 6035 Introduction to Information Security                230          Online
     Fall 2015        CS 4235/6035 Introduction to Information Security              80          At CoC
     Fall 2014        CS 4235/6035 Introduction to Information Security              80          At CoC
     Spring 2013      CS 4235 Introduction to Information Security                   50          At CoC
     Fall 2012        CS 4235 Introduction to Information Security                   41          At CoC
     Spring 2012      CS 6262 Network Security                                       35          At CoC
     Fall 2010        CS 3210 Operating System Design                                25          At CoC
     Spring 2010      CS 6262 Network Security                                       45          At CoC
     Fall 2009        CS 4237 Computer and Network Security                          15          At CoC
     Spring 2009      CS 4237 Computer and Network Security                          15          At CoC
     Fall 2008        CS 6262 Network Security                                       55          At CoC
     Spring 2008      CS 8803ANS Advanced Systems and Network Security               25          At CoC
     Fall 2007        CS 4237 Computer and Network Security                          20          At CoC
     Spring 2007      CS 6262 Network Security                                       45          At CoC
     Fall 2006        CS 6265 Information Security Lab (w/ Mustaque)                 18          At CoC
     Fall 2006        CS 4803 Computer and Network Security                          30          At CoC
     Spring 2006      CS 6262 Network Security                                       45          At CoC
     Fall 2005        CS 4803 Computer and Network Security                          30          At CoC
     Spring 2005      CS 6262 Network Security                                       30          At CoC
     Fall 2004        CS 4803K Computer and Network Security                         30          At CoC
     Spring 2004      CS 6262 Network Security                                       30          At CoC
     Fall 2003        CS 4803K Computer and Network Security                         35          At CoC
     Spring 2003      CS 8803K Advanced Systems and Network Security                 16          At CoC
     Fall 2002        CS 6262 Network Security                                       28          At CoC
     Spring 2002      CS 6262 Network Security                                       30        New at CoC
     Fall 2000        CSC 591Q Special Topics: Network Security                       65       At NC State
     Fall 1999        CSC 591Q Special Topics: Network Security                       45       At NC State
     Summer 1998      CS 3139 Data Structures and Algorithms                          20       At Columbia




B. Curriculum Development

CS 6264 (8803)/OMS CS/Cybersecurity: Information Security Labs: System and Network De-
fenses. This graduate-level course helps students develop both in-depth knowledge and hands-on
skills in a number of important cybersecurity areas, including software security, malware, and threat
analysis, end-point security, network security, web security, mobile security, and machine learning-
based security analytics. The lecture materials of each topic area are drawn from the latest research
papers and prototypes, and a comprehensive project is designed to help students master each area.
The lecture materials explain the design principles of cutting-edge security tools, and the projects
are designed to let students extend these tools. Most of the tools are in the open-source, and there-
fore, students can continue to build on and use these tools beyond this course. Recorded videos for
          Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 7 of 46




on-line offering as part of OMSCS as well as OMS Cybersecurity.
CS 6262/OMS CS/Cybersecurity 6262: Network Security. Graduate-level course in network secu-
rity with topics including large-scale attacks and impacts, penetration testing and security assess-
ments, security of Internet protocols (IP, TCP, DNS, and BGP), advanced web security, advanced
malware analysis, advanced network monitoring, Internet-scale threat analysis, bitcoins and crypto-
currencies, big data and security, cloud security, and attack-tolerant systems. Completely revamped
in 2016 with new course materials drawing from research papers and projects developed by my
Ph.D. students. Recorded videos for on-line offering via Udacity as part of OMSCS as well as OMS
Cybersecurity.
CS 4235/OMS CS/Cybersecurity 6035: Introduction to Information Security. Cross-listed under-
graduate and graduate introductory course in information security. It teaches the basic concepts,
principles, and fundamental approaches to secure computers and networks. Its main topics include:
security basics, security management and risk assessment, software security, operating systems se-
curity, database security, cryptography algorithms and protocols, network authentication and secure
network applications, malware, network threats and defenses, web security, mobile security, legal
and ethical issues, and privacy. Completely revamped in 2015 with new materials covering the up-
to-date threat models, attack methods, and new technologies and policy considerations. Recorded
videos for on-line offering via Udacity as part of OMS CS as well as OMS Cybersecurity.
CS 6262: Network Security. Graduate-level course focusing on the fundamental principles as well
as advanced techniques in network security. This course covers cryptography and its application to
network and operating system security; authentication; security for electronic mail; Java security;
Firewalls and intrusion detection.
CS 4237: Computer and Network Security. New undergraduate course (first offered as CS 4803 in
Fall 2003) focusing on the fundamental principles and techniques in computer and network security.
CS 8803: Advanced Systems and Network Security. Graduate course on advanced topics such as
network and host-based intrusion detection, botnet detection, software security, malware analysis,
and virtual machine monitoring. Students are required to study research papers and work on research
projects.
         Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 8 of 46




C. Individual Student Guidance
   1. Postdoctoral Fellows Supervised

     Yisroel Mirsky: 2019 - 2021
     Guangliang Yang: 2019 - 2021
     Hong Hu: 2017-2019; Tenure-track Assistant Professor at Penn State University
     Sangho Lee: 2015-2018; Senior Researcher at Microsoft Research (MSR) Redmond
     Tielei Wang: 2011 - 2014; Start-up in China
     Simon Pak Ho Chung: 2011 -2014; Research Scientist at Georgia Tech
     Roberto Perdisci: 2009 - 2010; Professor with tenure in the Department of Computer
         Science, University of Georgia
     Daniel Xiapu Luo: 2008 - 2010; Associate Professor with tenure at Hong Kong Poly-
         technic University

   2. Ph.D. Students Supervised

     Xinzhou Qin: Graduated in Summer 2005; Senior Manager, Juniper Networks
     Yian Huang: Graduated in Summer 2006; Senior Manager, LinkedIn
     Prahlad Fogla: Graduated in Summer 2007; Google
     Guofei Gu: Graduated in Summer 2008; Professor with tenure in the Department of
         Computer Science, Texas A&M University
     Bryan Payne: Graduated in Summer 2010; Director of Product & Application Secu-
         rity, Netflix
     Monirul Sharif: Graduated in Fall 2010; Engineering Manager III, Google
     Kapil Singh: Graduated in Summer 2011; Principal Research Satff Member, IBM T.J.
         Watson Research Center
     Manos Antonakakis: Graduated in Spring 2012; Associate Professor with tenure in
        ECE at Georgia Tech
     Martim Carbone: Graduated in Summer 2012; Staff Engineer, VMware
     Junjie Zhang: Graduated in Summer 2012; Associate Professor with tenure in the De-
          partment of Computer Science and Engineering, Wright State University
     Long Lu: Graduated in Summer 2013; Associate Professor with tenure in the College
         of Computer and Information Science, Northeastern University
     Brendan Dolan-Gavitt: Graduated in Summer 2014; tenure-track Assistant Professor
         in the Department of Computer Science and Engineering, NYU Tandon School of
         Engineering (Polytechnic Institute)
     Yacin Nadji: Graduated in Summer 2015; Security Researcher, Corelight
   Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 9 of 46




Xinyu Xing: Graduated in Summer 2015; tenure-track Assistant Professor of Informa-
    tion Sciences and Technology, Penn State University
Chengyu Song: Graduated in Summer 2016; tenure-track Assistant Professor in the
    Department of Computer Science and Engineering, UC Riverside
Byoungyoung Lee: Graduated in Summer 2016; tenure-track Assistant Professor, Seoul
    National University
Yeongjin Jang: Graduated in Summer 2017; tenure-track Assistant Professor in the
    Department of Electrical Engineering and Computer Science, Oregon State Uni-
    versity
Kangjie Lu: Graduated in Summer 2017; tenure-track Assistant Professor in the De-
    partment of Computer Science and Engineering, University of Minnesota
Wei Meng: Graduated in Summer 2017; tenure-track Assistant Professor in the De-
    partment of Computer Science and Engineering, The Chinese University of Hong
    Kong
Yizheng Chen: Graduated in Fall 2017; Postdoc at Columbia University
Yang Ji: Graduated in Fall 2019; Security Researcher, Palo Alto Networks
Ruian Duan: Graduated in Fall 2019; Security Researcher, Palo Alto Networks
Evan Downing: In Progress
Erkam Uzun: In Progress
Chenxiong Qian: In Progress
Kyuhong Park: In Progress
Carter Yagemann: In Progress
Joey Allen: In Progress
Matthew Landen: In Progress
Burak Sahin: In Progress
Moses Ike: In Progress
Yongheng Chen: In Progress
Feng Xiao: In Progress
        Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 10 of 46




II. RESEARCH AND CREATIVE SCHOLARSHIP
A. Theses
    Ph.D. Thesis
           Title: A Data Mining Framework for Constructing Features and Models for
                   Intrusion Detection Systems.
           Date Completed: June 1999
           Advisor: Professor Salvatore J. Stolfo.
           University: Columbia University
B. Published Journal Papers (refereed)

  1. Yisroel Mirsky and Wenke Lee. The Creation and Detection of Deepfakes: A Survey. ACM
     Computing Surveys. (to appear)

  2. Kangjie Lu, Meng Xu, Chengyu Song, Taesoo Kim, and Wenke Lee. Stopping Memory
     Disclosures via Diversification and Replicated Execution. IEEE Transactions on Dependable
     and Secure Computing (TDSC). 18(1), 2021.

  3. Shana Moothedath, Dinuka Sahabandu, Joey Allen, Andrew Clark, Linda Bushnell, Wenke
     Lee, and Radha Poovendran. A Game-Theoretic Approach for Dynamic Information Flow
     Tracking to Detect Multistage Advanced Persistent Threats. IEEE Transactions on Automatic
     Control. 65(12): 5248-5263, 2020.

  4. Junjie Zhang, Roberto Perdisci, Wenke Lee, Unum Sarfraz, and Xiapu Luo. Building a Scal-
     able System for Stealthy P2P-Botnet Detection. IEEE Transactions on Information Forensics
     and Security, January 2014.

  5. Roberto Perdisci, Davide Ariu, Prahlad Fogla, Giorgio Giacinto, and Wenke Lee. McPAD:
     A Multiple Classifier System for Accurate Payload-Based Anomaly Detection. Computer
     Networks, Vol. 53, 2009.

  6. Roberto Perdisci, Andrea Lanzi, and Wenke Lee. Classification of Packed Executables for
     Accurate Computer Virus Detection. Pattern Recognition Letters Vol. 29, No. 14 (October
     2008).

  7. Prahlad Fogla and Wenke Lee. q-Gram Matching Using Tree Models. IEEE Transactions on
     Knowledge and Data Engineering, Vol. 18, No. 4 (April 2006).

  8. W. Fan, M. Miller, S. Stolfo, Wenke Lee, and P. Chan. Using Artificial Anomalies to Detect
     Unknown and Known Network Intrusions. Knowledge and Information Systems, Vol. 6, No.
     5 (September 2004), Springer.

  9. Yongguang Zhang, Wenke Lee, and Yian Huang. Intrusion Detection Techniques for Mobile
     Wireless Networks. ACM/Kluwer Wireless Networks Journal (ACM WINET), 9(5), September
     2003.
        Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 11 of 46




 10. Joao B.D. Cabrera, Lundy Lewis, Xinzhou Qin, Wenke Lee, and Raman K. Mehra. Proactive
     Intrusion Detection and Distributed Denial of Service Attacks - A Case Study in Security
     Management. Journal of Network and Systems Management. 10(2), June 2002.

 11. Wenke Lee, Wei Fan, Matt Miller, Sal Stolfo, and Erez Zadok. Toward Cost-Sensitive Mod-
     eling for Intrusion Detection and Response. Journal of Computer Security, 10(1,2), 2002.

 12. Wenke Lee and Sal Stolfo. A Framework for Constructing Features and Models for Intrusion
     Detection Systems. ACM Transactions on Information and System Security, 3(4), November
     2000.

 13. Wenke Lee, Sal Stolfo, and Kui Mok. Adaptive Intrusion Detection: A Data Mining Ap-
     proach. Artificial Intelligence Review, Kluwer Academic Publishers, 14(6):533-567, Decem-
     ber 2000.

 14. Wenke Lee and Gail E. Kaiser. Interfacing Oz with the PCTE OMS: A Case Study of Inte-
     grating a Legacy System with a Standard Object Management System. Journal of Systems
     Integration, Kluwer Academic Publishers, 9(4):329-358, December 1999.

C. Published Books and Parts of Books

  1. Xinzhou Qin and Wenke Lee. Discovering Novel Attack Strategies from INFOSEC Alerts.
     Data Warehousing and Data Mining Techniques for Cyber Security. Anoop Singhal (eds),
     Springer, 2007.

  2. Yongguang Zhang and Wenke Lee. Security in Mobile Ad-Hoc Networks. Ad Hoc Networks:
     Technologies and Protocols. P. Mohapatra and S. Krishnamurthy (eds), Springer, 2004.

  3. Xinzhou Qin, Wenke Lee, Lundy Lewis, Joao B.D. Cabrera. Using MIB II Variables for
     Network Intrusion Detection. Applications of Data Mining in Computer Security. D. Barbara
     and S. Jajodia (eds), Kluwer Academic Publishers, May 2002.

  4. Joao B.D. Cabrera, Lundy Lewis, Xinzhou Qin, Wenke Lee, Raman K. Mehra. Proactive
     Intrusion Detection - A Study on Temporal Data Mining. Applications of Data Mining in
     Computer Security. D. Barbara and S. Jajodia (eds), Kluwer Academic Publishers, May 2002

  5. Wenke Lee, Sal Stolfo, and Kui Mok. Algorithms for Mining System Audit Data. Data
     Mining, Rough Sets, and Granular Computing. T. Y. Lin, Y. Y. Yao, and L. A. Zadeh (eds),
     Physica-Verlag, 2002

  6. Wenke Lee and Naser Barghouti. Jadve: An Extensible Data Visualization Environment. In
     Object-Oriented Applications Frameworks, M. Fayad, D. Schmidt, and R. Johnson (eds), John
     Wiley & Sons, 1999.

D. Edited Proceedings and Books
  1. Botnet Detection: Countering the Largest Security Threat (Advances in Information Security),
     Wenke Lee, Cliff Wang, and David Dagon (Eds.), Springer, 2007.
        Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 12 of 46




  2. Proceedings of the 4th International Symposium on Recent Advances in Intrusion Detection
     (RAID 2001), Wenke Lee, Ludovic Me, and Andreas Wespi (Eds.), Lecture Notes in Computer
     Science, Vol. 2212, Springer, 2001.


E. Conference Presentations (refereed)
E.1. Conference Presentations with Proceedings

  1. Evan Downing, Kyuhong Park, Yisroel Mirsky, and Wenke Lee. DeepReflect: Discovering
     Malicious Functionality through Binary Reconstruction. In Proceedings of the 2021 USENIX
     Security Symposium. 2021 (to appear).

  2. Carter Yagemann, Matthew Pruett, Simon P. Chung, Kennon Bittick, Brendan Saltaformaggio,
     and Wenke Lee. ARCUS: Symbolic Root Cause Analysis of Exploits in Production Systems.
     In Proceedings of the 2021 USENIX Security Symposium. 2021 (to appear).

  3. Feng Xiao, Jianwei Huang, Yichang Xiong, Guangliang Yang, Hong Hu, Guofei Gu, and
     Wenke Lee. Abusing Hidden Properties to Attack the Node.js Ecosystem. In Proceedings of
     the 2021 USENIX Security Symposium. 2021 (to appear).

  4. Yongheng Chen, Rui Zhong, Hong Hu, Hangfan Zhang, Yupeng Yang, Dinghao Wu, and
     Wenke Lee. One Engine to Fuzz em All: Generic Language Processor Testing with Semantic
     Validation. In Proceedings of the 41st IEEE Symposium on Security and Privacy (Oakland).
     2021 (to appear).

  5. Ruian Duan, Omar Alrawi, Ranjita Pai Kasturi, Ryan Elder, Brendan Saltaformaggio, and
     Wenke Lee. Towards Measuring Supply Chain Attacks on Package Managers for Inter-
     preted Languages. In Proceedings of the Network and Distributed System Security Symposium
     (NDSS). 2021 (to appear).

  6. Carter Yagemann, Simon P. Chung, Erkam Uzun, Sai Ragam, Brendan Saltaformaggio, and
     Wenke Lee. On the Feasibility of Automating Stock Market Manipulation. In Proceedings of
     the Annual Computer Security Applications Conference (ACSAC). 2020.

  7. Chenxiong Qian, Hyungjoon Koo, ChangSeok Oh, Taesoo Kim, and Wenke Lee. Slimium:
     Debloating the Chromium Browser with Feature Subsetting. In Proceedings of the ACM
     SIGSAC Conference on Computer and Communications Security (CCS). 2020.

  8. Joey Allen, Zheng Yang, Matthew Landen, Raghav Bhat, Harsh Grover, Andrew Chang, Yang
     Ji, Roberto Perdisci, and Wenke Lee. Mnemosyne: An Effective and Efficient Postmortem
     Watering Hole Attack Investigation System. In Proceedings of the ACM SIGSAC Conference
     on Computer and Communications Security (CCS). 2020.

  9. Rui Zhong, Yongheng Chen, Hong Hu, Hangfan Zhang, Wenke Lee, and Dinghao Wu. SQUIR-
     REL: Testing Database Management Systems with Language Validity and Coverage Feed-
     back. In Proceedings of the ACM SIGSAC Conference on Computer and Communications
     Security (CCS). 2020.
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 13 of 46




10. Dinuka Sahabandu, Joey Allen, Shana Moothedath, Linda Bushnell, Wenke Lee, and Radha
    Poovendran. Quickest Detection of Advanced Persistent Threats: A Semi-Markov Game Ap-
    proach. In Proceedings of the ACM/IEEE International Conference on Cyber-Physical Sys-
    tems (ICCPS). 2020.

11. D. Sahabandu, S. Moothedath, J. Allen, A. Clark, L. Bushnell, Wenke Lee, and R. Pooven-
    dran. Dynamic Information Flow Tracking Games for Simultaneous Detection of Multiple
    Attackers. In Proceedings of the IEEE Conference on Decision and Control (CDC). Nice,
    France, December 2019.

12. S. Misra, S. Moothedath, H. Hosseini, J. Allen, L. Bushnell, Wenke Lee, and R. Poovendran.
    Learning Equilibria in Stochastic Information Flow Tracking Games with Partial Knowledge.
    In Proceedings of the IEEE Conference on Decision and Control (CDC). Nice, France, De-
    cember 2019.

13. Dinuka Sahabandu, Shana Moothedath, Joey Allen, Linda Bushnell, Wenke Lee, and Radha
    Poovendran. Stochastic Dynamic Information Flow Tracking Game with Reinforcement Learn-
    ing. In Proceedings of the 2019 Conference on Decision and Game Theory for Security.
    Stockholm, Sweden, October 2019.

14. Chenxiong Qian, Hong Hu, Mansour Alharthi, Pak Ho Chung, Taesoo Kim, and Wenke Lee.
    RAZOR: A Framework for Post-deployment Software Debloating. In Proceedings of the 28th
    USENIX Security Symposium. Santa Clara, CA, August 2019.

15. Dinuka Sahabandu, Shana Moothedath, Linda Bushnell, Radha Poovendran, Joey Aller, Wenke
    Lee, and Andrew Clark. A Game Theoretic Approach for Dynamic Information Flow Track-
    ing with Conditional Branching. In Proceedings of the 2019 American Control Conference
    (ACC). Philadelphia, PA, July 2019.

16. Carter Yagemann, Salmin Sultana, Li Chen, and Wenke Lee. Barnum: Detecting Document
    Malware via Control Flow Anomalies in Hardware Traces. In Proceedings of the International
    Conference on Information Security (ISC). 2019.

17. Ruian Duan, Ashish Bijlani, Yang Ji, Omar Alrawi, Yiyuan Xiong, Moses Ike, Brendan
    Saltaformaggio, and Wenke Lee. Automating Patching of Vulnerable Open-Source Software
    Versions in Application Binaries. In Proceedings of the 2019 Network and Distributed System
    Security Symposium (NDSS). San Diego, CA, February 2019.

18. Joey Allen, Matthew Landen, Sanya Chaba, Yang Ji, Simon Pak Ho Chung, and Wenke Lee.
    Improving Accuracy of Android Malware Detection with Lightweight Contextual Awareness.
    In Proceedings of the 34th Annual Computer Security Applications Conference (ACSAC). De-
    cember, 2018.

19. Dinuka Sahabandu, Baicen Xiao, Andrew Clark, Sangho Lee, Wenke Lee, and Radha Pooven-
    dran. DIFT Games: Dynamic Information Flow Tracking Games for Advanced Persistent
    Threats. In Proceedings of The 57th IEEE Conference on Decision and Control (CDC). Mi-
    ami Beach, FL, December 2018.
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 14 of 46




20. Shana Moothedath, Dinuka Sahabandu, Andrew Clark, Sangho Lee, Wenke Lee, and Radha
    Poovendran. Multi-Stage Dynamic Information Flow Tracking Game. In Proceedings of The
    9th Conference on Decision and Game Theory for Security (GameSec). Seattle, WA, October
    2018.

21. Hong Hu, Chenxiong Qian, Carter Yagemann, Simon Pak Ho Chung, Bill Harris, Taesoo
    Kim, and Wenke Lee. Enforcing Unique Code Target Property for Control-Flow Integrity. In
    Proceedings of The 25th ACM Conference on Computer and Communications Security (CCS
    2018). Toronto, Canada, October 2018.

22. Andrea Possemato, Andrea Lanzi, Simon Pak Ho Chung, Wenke Lee, and Yanick Fratantonio.
    ClickShield: Are You Hiding Something? Towards Eradicating Clickjacking on Android. In
    Proceedings of The 25th ACM Conference on Computer and Communications Security (CCS
    2018). Toronto, Canada, October 2018.

23. Yang Ji, Sangho Lee, Mattia Fazzini, Joey Allen, Evan Downing, Taesoo Kim, Alessandro
    Orso, and Wenke Lee. Enabling Refinable Cross-Host Attack Investigation with Efficient
    Data Flow Tagging and Tracking. In Proceedings of the 27th USENIX Security Symposium.
    Baltimore, MD, August 2018

24. Wei Meng, Chenxiong Qian, Shuang Hao, Kevin Borgolte, Giovanni Vigna, and Christo-
    pher Kruegel, and Wenke Lee. Rampart: Protecting Web Applications from CPU-Exhaustion
    Denial-of-Service Attacks. In Proceedings of the 27th USENIX Security Symposium. Balti-
    more, MD, August 2018

25. Erkam Uzun, Simon Pak Ho Chung, Irfan Essa, and Wenke Lee. rtCaptcha: A Real-Time
    CAPTCHA Based Liveness Detection System. In Proceedings of The 2018 Network and
    Distributed System Security Symposium (NDSS). San Diego, CA, February 2018.

26. Antonio Bianchi, Yanick Fratantonio, Aravind Machiry, Christopher Kruegel, Giovanni Vi-
    gna, Simon Pak Ho Chung, and Wenke Lee. Broken Fingers: On the Usage of the Fingerprint
    API in Android. In Proceedings of the 2018 Network and Distributed System Security Sympo-
    sium (NDSS). San Diego, CA, February 2018.

27. Ruian Duan, Ashish Bijlani, Meng Xu, Taesoo Kim, and Wenke Lee. Identifying Open-Source
    License Violation and 1-day Security Risk at Large Scale. In Proceedings of The 24th ACM
    Conference on Computer and Communications Security (CCS 2017). Dallas, Texas, October
    2017.

28. Yang Ji, Sangho Lee, Evan Downing, Weiren Wang, Mattia Fazzini, Taesoo Kim, Alessandro
    Orso, and Wenke Lee. RAIN: Refinable Attack Investigation with On-demand Inter-Process
    Information Flow Tracking. In Proceedings of The 24th ACM Conference on Computer and
    Communications Security (CCS 2017). Dallas, Texas, October 2017.

29. Ren Ding, Chenxiong Qian, Chengyu Song, Bill Harris, Taesoo Kim, and Wenke Lee. Ef-
    ficient Protection of Path-Sensitive Control Security. In Proceedings of the 26th USENIX
    Security Symposium. Vancouver, BC, Canada, August 2017.
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 15 of 46




30. Meng Xu, Kangjie Lu, Taesoo Kim, and Wenke Lee. Bunshin: Compositing Security Mecha-
    nisms through Diversification. In Proceedings of the 2017 USENIX Annual Technical Confer-
    ence. Santa Clara, CA, July 2017.
31. Yanick Fratantonio, Chenxiong Qian, Pak Chung, and Wenke Lee. Cloak and Dagger: From
    Two Permissions to Complete Control of the UI Feedback Loop. In Proceedings of The 2017
    IEEE Symposium on Security and Privacy. San Jose, CA, May 2017 (Distinguished Practical
    Paper Award).
32. Kangjie Lu, Marie-Therese Walter, David Pfaff, Stefan Nuernberger, Wenke Lee, and Michael
    Backes. Unleashing Use-Before-Initialization Vulnerabilities in the Linux Kernel Using Tar-
    geted Stack Spraying. In Proceedings of The 2017 Network and Distributed System Security
    Symposium (NDSS). San Diego, CA, February 2017.
33. Le Guan, Jun Xu, Shuai Wang, Xinyu Xing, Lin Lin, Heqing Huang, Peng Liu, and Wenke
    Lee. From Physical to Cyber: Escalating Protection for Personalized Auto Insurance. In
    Proceedings of The 14th ACM Conference on Embedded Networked Sensor Systems (SenSys
    2016). Stanford, CA, November 2016.
34. Kangjie Lu, Chengyu Song, Taesoo Kim, and Wenke Lee. UniSan: Proactive Kernel Memory
    Initialization to Eliminate Data Leakages. In Proceedings of The 23rd ACM Conference on
    Computer and Communications Security (CCS 2016). Vienna, Austria, October 2016.
35. Yizheng Chen, Panagiotis Kintis, Manos Antonakakis, Yacin Nadji, David Dagon, Wenke
    Lee, and Michael Farrell. Financial Lower Bounds of Online Advertising Abuse - A Four Year
    Case Study of the TDSS/TDL4 Botnet. In Proceedings of The 13th Conference on Detection
    of Intrusions and Malware & Vulnerability Assessment (DIMVA 2016). Sebastian, Spain, July
    2016.
36. Chengyu Song, Hyungon Moon, Monjur Alam, Insu Yun, Byoungyoung Lee, Taesoo Kim,
    and Wenke Lee, Yunheung Paek. HDFI: Hardware-Assisted Data-Flow Isolation. In Proceed-
    ings of The 2016 IEEE Symposium on Security and Privacy. San Jose, CA, May 2016.
37. Wei Meng, Byoungyoung Lee, Xinyu Xing, and Wenke Lee. TrackMeOrNot: Enable Flex-
    ible Control on Web Tracking. In Proceedings of The 25th International World Wide Web
    Conference (WWW), April 2016. San Diego, CA, February 2016.
38. Wei Meng, Ren Ding, Simon P. Chung, Steven Han, and Wenke Lee. The Price of Free:
    Privacy Leakage in Personalized Mobile In-Apps Ads. In Proceedings of The 2016 Network
    and Distributed System Security Symposium (NDSS). San Diego, CA, February 2016.
39. Kangjie Lu, Wenke Lee, Stefan Nrnberger, and Michael Backes. How to Make ASLR Win
    the Clone Wars: Runtime Re-Randomization. In Proceedings of The 2016 Network and Dis-
    tributed System Security Symposium (NDSS). San Diego, CA, February 2016.
40. Chengyu Song, Byoungyoung Lee, Kangjie Lu, William Harris, Taesoo Kim and Wenke
    Lee. Enforcing Kernel Security Invariants with Data Flow Integrity. In Proceedings of The
    2016 Network and Distributed System Security Symposium (NDSS). San Diego, CA, February,
    2016.
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 16 of 46




41. Meng Xu, Yeongjin Jang, Xinyu Xing, Taesoo Kim, and Wenke Lee. UCognito: Private
    Browsing without Tears. In Proceedings of The 22nd ACM Conference on Computer and
    Communications Security (CCS). Denver, CO, October 2015.

42. Kangjie Lu, Chengyu Song, Byoungyoung Lee, Simon P. Chung, Taesoo Kim, and Wenke
    Lee. ASLR-Guard: Stopping Address Space Leakage for Code Reuse Attacks. In Proceedings
    of The 22nd ACM Conference on Computer and Communications Security (CCS). Denver, CO,
    October 2015.

43. Byoungyoung Lee, Chengyu Song, Taesoo Kim, and Wenke Lee. Type Casting Verification:
    Stopping an Emerging Attack Vector. In Proceedings of The 24th USENIX Security Sympo-
    sium. Washington, D.C., August 2015. (Awarded the Internet Defense Prize by Facebook
    and USENIX)

44. Xinyu Xing, Wei Meng, Byoungyoung Lee, Udi Weinsberg, Anmol Sheth, Roberto Perdisci,
    and Wenke Lee. Unraveling the Relationship Between Ad-Injecting Browser Extensions and
    Malvertising. In Proceedings of The 24th International World Wide Web Conference (WWW).
    Florence, Italy, May 2015.

45. Chengyu Song, Chao Zhang, Tielei Wang, Wenke Lee, and David Melski. Exploiting and
    Protecting Dynamic Code Generation. In Proceedings of The 2015 Network and Distributed
    System Security Symposium (NDSS). San Diego, CA, February, 2015.

46. Byoungyoung Lee, Chengyu Song, Yeongjin Jang, Tielei Wang, Taesoo Kim, Long Lu, and
    Wenke Lee. Preventing Use-after-free with Dangling Pointers Nullification. In Proceedings
    of The 2015 Network and Distributed System Security Symposium (NDSS). San Diego, CA,
    February, 2015.

47. Kangjie Lu, Zhichun Li, Vasileios P. Kemerlis, Zhenyu Wu, Long Lu, Cong Zheng, Zhiyun
    Qian, Wenke Lee, and Guofei Jiang. Checking More and Alerting Less: Detecting Privacy
    Leakages via Enhanced Data-flow Analysis and Peer Voting. In Proceedings of The 2015 Net-
    work and Distributed System Security Symposium (NDSS). San Diego, CA, February, 2015.

48. Wei Meng, Xinyu Xing, Anmol Sheth, Udi Weinsberg, and Wenke Lee. Your Online Interests
    Pwned! A Pollution Attack Against Targeted Advertising. In Proceedings of the 21st ACM
    Conference on Computer and Communications Security (CCS). Scottsdale, AZ, November
    2014.

49. Yeongjin Jang, Chengyu Song, Simon Chung, Tielei Wang, and Wenke Lee. A11y Attacks:
    Exploiting Accessibility in Operating Systems. In Proceedings of the 21st ACM Conference
    on Computer and Communications Security (CCS). Scottsdale, AZ, November 2014.

50. Billy Lau, Pak Ho Chung, Chengyu Song, Yeongjin Jang, Wenke Lee, and Alexandra Boldyreva.
    Mimesis Aegis: A Mimicry Privacy Shield - A System’s Approach to Data Privacy on Public
    Cloud. In Proceedings of the 23rd USENIX Security Symposium. San Diego, CA, August
    2014.
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 17 of 46




51. Tielei Wang, Yeongjin Jang, Yizheng Chen, Pak Ho Chung, Billy Lau, and Wenke Lee. On
    the Feasibility of Large-Scale Infections of iOS Devices. In Proceedings of the 23rd USENIX
    Security Symposium. San Diego, CA, August 2014.

52. Byoungyoung Lee, Long Lu, Tielei Wang, Taesoo Kim, and Wenke Lee. From Zygote to
    Morula: Fortifying Weakened ASLR on Android. In Proceedings of the 35th IEEE Symposium
    on Security and Privacy (Oakland), San Jose, CA, May 2014.

53. Xinyu Xing, Wei Meng, Dan Doozan, Nick Feamster, Wenke Lee, and Alex C. Snoeren.
    Exposing Inconsistent Web Search Results with Bobble. In Proceedings of The 2014 Passive
    and Active Measurement Conference (PAM), Los Angeles, CA, March 2014.

54. Yeongjin Jang, Simon P. Chung, Bryan D. Payne, and Wenke Lee. Gyrus: A Framework
    for User-Intent Monitoring of Text-Based Networked Applications. In Proceedings of the
    21st Annual Network and Distributed System Security Symposium (NDSS), San Diego, CA,
    February 2014.

55. Yacin Nadji, Manos Antonakakis, Roberto Perdisci, and Wenke Lee. Beheading Hydras:
    Performing Effective Botnet Takedowns. In Proceedings of the 20th ACM Conference on
    Computer and Communications Security (CCS), Berlin, Germany, November 2013.

56. Brendan Dolan-Gavitt, Tim Leek, Josh Hodosh, and Wenke Lee. Tappan Zee (North) Bridge:
    Mining Memory Accesses for Introspection. In Proceedings of the 20th ACM Conference on
    Computer and Communications Security (CCS), Berlin, Germany, November 2013.

57. Xinyu Xing, Wei Meng, Dan Doozan, Alex C. Snoeren, Nick Feamster, and Wenke Lee.
    Take this Personally: Pollution Attacks on Personalized Services. In Proceedings of the 22nd
    USENIX Security Symposium, Washington, D.C., August 2013.

58. Tielei Wang, Kangjie Lu, Long Lu, Simon Chung, and Wenke Lee. Jekyll on iOS: When
    Benign Apps Become Evil. In Proceedings of the 22nd USENIX Security Symposium, Wash-
    ington, D.C., August 2013.

59. Yacin Nadji, Manos Antonakakis, Roberto Perdisci, and Wenke Lee. Connected Colors: Un-
    veiling the Structure of Criminal Networks. In Proceedings of the 16th International Sympo-
    sium on Research in Attacks, Intrusions and Defenses (RAID), St. Lucia, October 2013 (to
    appear).

60. Junjie Zhang, Yinglian Xie, Fang Yu, David Soukal, and Wenke Lee. Intention and Origina-
    tion: An Inside Look at Large-Scale Bot Queries. In Proceedings of The 20th Annual Network
    and Distributed System Security Symposium (NDSS), San Diego, CA, February 2013.

61. Charles Lever, Manos Antonakakis, Bradley Reaves, Patrick Traynor and Wenke Lee. The
    Core of the Matter: Analyzing Malicious Traffic in Cellular Carriers. In Proceedings of The
    20th Annual Network and Distributed System Security Symposium (NDSS), San Diego, CA,
    February 2013.
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 18 of 46




62. Long Lu, Zhichun Li, Zhenyu Wu, Wenke Lee, and Guofei Jiang. CHEX: Statically Vetting
    Android Apps for Component Hijacking Vulnerabilities. In Proceedings of the 19th ACM
    Conference on Computer and Communications Security (CCS), Raleigh, NC. October 2012.
63. Martim Carbone, Matthew Conover, Bruce Montague, and Wenke Lee. Secure and Robust
    Monitoring of Virtual Machines through Guest-Assisted Introspection. In Proceedings of the
    15th International Symposium on Research in Attacks, Intrusions, and Defenses (RAID). Am-
    sterdam, The Netherlands. September, 2012.
64. Manos Antonakakis, Roberto Perdisci, Yacin Nadji, Nikolaos Vasiloglou, Saeed Abu-Nimeh,
    Wenke Lee, and David Dagon. From Throw-Away Traffic to Bots: Detecting the Rise of
    DGA-Based Malware. In Proceedings of the 21st USENIX Security Symposium. Bellevue,
    WA. August 2012.
65. Kapil Singh, Helen Wang, Alexander Moshchuk, Collin Jackson, and Wenke Lee. Practical
    End-to-End Web Content Integrity. In Proceedings of the 21st International World Wide Web
    Conference (WWW), Lyon, France, April 2012.
66. Xiapu Luo, Peng Zhou, Junjie Zhang, Roberto Perdisci, Wenke Lee, and Rocky K.C. Chang.
    Exposing Invisible Timing-Based Traffic Watermarks with BACKLIT. In Proceedings of The
    27th Annual Computer Security Applications Conference (ACSAC 2011), Orlando, FL, De-
    cember 2011.
67. Yacin Nadji, Manos Antonakakis, Roberto Perdisci, and Wenke Lee. Understanding the
    Prevalence and Use of Alternative Plans in Malware with Network Games. In Proceedings
    of The 27th Annual Computer Security Applications Conference (ACSAC 2011), Orlando, FL,
    December 2011.
68. Long Lu, Roberto Perdisci, and Wenke Lee. SURF: Detecting and Measuring Search Poison-
    ing. In Proceedings of The 18th ACM Conference on Computer and Communications Security
    (CCS). Chicago, IL, October 2011.
69. Manos Antonakakis, Roberto Perdisci, Wenke Lee, Nick Vasiloglou, and David Dagon. De-
    tecting Malware Domains at the Upper DNS Hierarchy. In Proceedings of The 20th USENIX
    Security Symposium, San Francisco, CA August 2011.
70. Junjie Zhang, Roberto Perdisci, Wenke Lee, Unam Sarfraz, and Xiapu Luo. Detecting Stealthy
    P2P Botnets Using Statistical Traffic Fingerprints. In Proceedings of The 41st Annual IEEE/IFIP
    International Conference on Dependable Systems and Networks (DSN 2011), Hong Kong,
    China, June 2011.
71. Xiapu Luo, Peng Zhou, Edmond W. W. Chan, Rocky K. C. Chang, and Wenke Lee. A Com-
    binatorial Approach to Network Covert Communications with Applications in Web Leaks. In
    Proceedings of The 41st Annual IEEE/IFIP International Conference on Dependable Systems
    and Networks (DSN 2011), Hong Kong, China, June 2011.
72. Brendan Dolan-Gavitt, Tim Leek, Michael Zhivich, Jon Giffin, and Wenke Lee. Virtuoso:
    Narrowing the Semantic Gap in Virtual Machine Introspection. In Proceedings of The 2010
    IEEE Symposium on Security and Privacy, Oakland, CA, May 2011.
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 19 of 46




73. Junjie Zhang, Jay Stokes, Christian Seifert, and Wenke Lee. ARROW: Generating Signatures
    to Detect Drive-By Downloads. In Proceedings of The 20th International World Wide Web
    Conference (WWW), Hyderabad, India, March 2011.

74. Junjie Zhang, Xiapu Luo, Roberto Perdisci, Guofei Gu, Wenke Lee, and Nick Feamster.
    Boosting the Scalability of Botnet Detection Using Adaptive Traffic Sampling. In Proceed-
    ings of The 6th ACM Symposium on Information, Computer and Communications Security
    (ASIACCS), Hong Kong, March 2011.

75. Xiapu Luo, Peng Zhou, Edmond W.W. Chan, Wenke Lee, Rocky K. C. Chang, and Roberto
    Perdisci. HTTPOS: Sealing Information Leaks with Browser-side Obfuscation of Encrypted
    Flows. In Proceedings of The 18th Annual Network and Distributed System Security Sympo-
    sium (NDSS), San Diego, CA, February 2011.

76. Qing Hui, Xiapu Luo, and Wenke Lee. Control of Low-Rate Denial-of-Service Attacks on
    Web Servers and TCP Flows. In Proceedings of The 49th IEEE Conference on Decision and
    Control (CDC), Atlanta, GA, December 2010.

77. Long Lu, Vinod Yegneswaran, Phil Porras, and Wenke Lee. BLADE: An Attack-Agnostic
    Approach for Preventing Drive-By Malware Infections. In Proceedings of The 17th ACM
    Conference on Computer and Communications Security (CCS), Chicago, IL, October 2010.

78. Xiapu Luo, Junjie Zhang, Roberto Perdisci, and Wenke Lee. On the Secrecy of Spread-
    Spectrum Flow Watermarks. In Proceedings of The 15th European Symposium on Research
    in Computer Security (ESORICS), Athens, Greece, September 2010.

79. Manos Antonakakis, David Dagon, Xiapu Luo, Roberto Perdisci, and Wenke Lee. A Cen-
    tralized Monitoring Infrastructure for Improving DNS Security. In Proceedings of The 13th
    International Symposium on Recent Advances in Intrusion Detection (RAID), Ottawa, Ontario,
    Canada, September 2010.

80. Manos Antonakakis, Roberto Perdisci, David Dagon, Wenke Lee, and Nick Feamster. Build-
    ing a Dynamic Reputation System for DNS. In Proceedings of The 19th USENIX Security
    Symposium, Washington, DC, August 2010.

81. Kapil Singh, Samrit Sangal, Nehil Jain, Patrick Traynor, and Wenke Lee. Evaluating Blue-
    tooth as a Medium for Botnet Command and Control. In Proceedings of The 7th Conference
    on Detection of Intrusions and Malware Vulnerability Assessment (DIMVA), Bonn, Germany,
    July 2010.

82. Kapil Singh, Alexander Moshchuk, Helen J. Wang, and Wenke Lee. On the Incoherencies
    in Web Browser Access Control Policies. In Proceedings of The 2010 IEEE Symposium on
    Security and Privacy, Oakland, CA, May 2010.

83. Roberto Perdisci, Wenke Lee, and Nick Feamster. Behavioral Clustering of HTTP-based
    Malware and Signature Generation using Malicious Network Traces. In Proceedings of The
    7th USENIX Symposium on Networked Systems Design and Implementation (NSDI), San Jose,
    CA, April 2010.
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 20 of 46




84. Roberto Perdisci, Igino Corona, David Dagon, and Wenke Lee. Detecting Malicious Flux
    Service Networks through Passive Analysis of Recursive DNS Traces. In Proceedings of
    The 25th Annual Computer Security Applications Conference (ACSAC 2009), Honolulu, HI,
    December 2009.
85. Guofei Gu, Vinod Yegneswaran, Phillip Porras, Jennifer Stoll, and Wenke Lee. Active Botnet
    Probing to Identify Obscure Command and Control Channels. In Proceedings of The 25th
    Annual Computer Security Applications Conference (ACSAC 2009), Honolulu, HI, December
    2009.
86. Monirul Sharif, Wenke Lee, Weidong Cui, and Andrea Lanzi. Secure In-VM Monitoring
    Using Hardware Virtualization. In Proceedings of The 16th ACM Conference on Computer
    and Communications Security (CCS 2009), Chicago, IL, November, 2009.
87. Martim Carbone, Weidong Cui, Long Lu, Wenke Lee, Marcus Peinado, and Xuxian Jiang.
    Mapping Kernel Objects to Enable Systematic Integrity Checking. In Proceedings of The
    16th ACM Conference on Computer and Communications Security (CCS 2009), Chicago, IL,
    November, 2009.
88. Kapil Singh, Sumeer Bhola, and Wenke Lee. xBook: Redesigning Privacy Control in Social
    Networking Platforms. In Proceedings of The 18th USENIX Security Symposium, Montreal,
    Canada, August, 2009.
89. Roberto Perdisci, Manos Antonakakis, Xiapu Luo, and Wenke Lee. WSEC DNS: Protect-
    ing Recursive DNS Resolvers from Poisoning Attacks. In Proceedings of The 39th Annual
    IEEE/IFIP International Conference on Dependable Systems and Networks (DSN 2009), Lis-
    bon, Portugal, June 2009.
90. Monirul Sharif, Andrea Lanzi, Jon Giffin, and Wenke Lee. Automatic Reverse Engineering of
    Malware Emulators. In Proceedings of The 2009 IEEE Symposium on Security and Privacy,
    Oakland, CA, May 2009. (Best Student Paper Award)
91. Andrea Lanzi, Monirul Sharif, and Wenke Lee. K-Tracer: A System for Extracting Kernel
    Malware Behavior. In Proceedings of The 16th Annual Network and Distributed System Se-
    curity Symposium (NDSS 2009), San Diego, CA, February 2009.
92. David Dagon, Manos Antonakakis, Kevin Day, Xiapu Luo, Christopher P. Lee, and Wenke
    Lee. Recursive DNS Architectures and Vulnerability Implications. In Proceedings of The
    16th Annual Network and Distributed System Security Symposium (NDSS 2009), San Diego,
    CA, February 2009.
93. Roberto Perdisci, Andrea Lanzi, and Wenke Lee. McBoost: Boosting Scalability in Malware
    Collection and Analysis Using Statistical Classification of Executables. In Proceedings of
    The 24th Annual Computer Security Applications Conference (ACSAC 2008), Anaheim, CA,
    December 2008.
94. Artem Dinaburg, Paul Royal, Monirul Sharif, and Wenke Lee. Ether: Malware Analysis via
    Hardware Virtualization Extensions. In Proceedings of the 15th ACM Conference on Com-
    puter and Communications Security (CCS 2008), Alexandria, VA, October 2008.
        Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 21 of 46




 95. David Dagon, Manos Antonakakis, Paul Vixie, Tatuya Jinmei, and Wenke Lee. Increased
     DNS Forgery Resistance Through 0x20-Bit Encoding. In Proceedings of the 15th ACM Con-
     ference on Computer and Communications Security (CCS 2008), Alexandria, VA, October
     2008.

 96. Monirul Sharif, Vinod Yegneswaran, Hassen Saidi, Phillip Porras, and Wenke Lee. Eureka:
     A Framework for Enabling Static Malware Analysis. In Proceedings of the 13th European
     Symposium on Research in Computer Security (ESORICS), Malaga, Spain, October 2008.

 97. Guofei Gu, Roberto Perdisci, Junjie Zhang, and Wenke Lee. BotMiner: Clustering Analysis
     of Network Traffic for Protocol- and Structure-Independent Botnet Detection. In Proceedings
     of The 17th USENIX Security Symposium (Security’08), San Jose, CA, July 2008.

 98. Kapil Singh, Abhinav Srivastava, Jon Giffin, and Wenke Lee. Evaluating Email’s Feasibility
     for Botnet Command and Control. In Proceedings of the 38th Annual IEEE/IFIP Interna-
     tional Conference on Dependable Systems and Networks (DSN 2008), Anchorage, Alaska,
     June 2008.

 99. Bryan D. Payne, Martim Carbone, Monirul Sharif, and Wenke Lee. Lares: An Architecture for
     Secure Active Monitoring Using Virtualization. In Proceedings of the 2008 IEEE Symposium
     on Security and Privacy, Oakland, CA, May 2008.

100. Guofei Gu, Alvaro A. Cardenas, and Wenke Lee. Principled Reasoning and Practical Appli-
     cations of Alert Fusion in Intrusion Detection Systems. In Proceedings of the ACM Sympo-
     sium on InformAction, Computer and Communications Security (ASIACCS’08), Tokyo, Japan,
     March 2008.

101. David Dagon, Niels Provos, Chris Lee, and Wenke Lee. Corrupted DNS Resolution Paths:
     The Rise of a Malicious Resolution Authority. In Proceedings of The 15th Annual Network
     and Distributed System Security Symposium (NDSS 2008), San Diego, CA, February 2008.

102. Guofei Gu, Junjie Zhang, and Wenke Lee. BotSniffer: Detecting Botnet Command and Con-
     trol Channels in Network Traffic. In Proceedings of The 15th Annual Network and Distributed
     System Security Symposium (NDSS 2008), San Diego, CA, February 2008.

103. Monirul Sharif, Andrea Lanzi, Jonathon Giffin, and Wenke Lee. Impeding Malware Anal-
     ysis using Conditional Code Obfuscation. In Proceedings of The 15th Annual Network and
     Distributed System Security Symposium (NDSS 2008), San Diego, CA, February 2008.

104. Bryan D. Payne, Martim Carbone, and Wenke Lee. Secure and Flexible Monitoring of Virtual
     Machines. In Proceedings of The 23rd Annual Computer Security Applications Conference
     (ACSAC 2007), Miami Beach, FL, December 2007.

105. David Dagon, Guofei Gu, Chris Lee and Wenke Lee. A Taxonomy of Botnet Structures. In
     Proceedings of The 23rd Annual Computer Security Applications Conference (ACSAC 2007),
     Miami Beach, FL, December 2007.
        Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 22 of 46




106. Guofei Gu, Zesheng Chen, Phillip Porras and Wenke Lee. Misleading and Defeating Importance-
     Scanning Malware Propagation. In Proceedings of The 3rd International Conference on Se-
     curity and Privacy in Communication Networks (SecureComm’07), Nice, France, September
     2007.
107. Takehiro Takahashi and Wenke Lee. An Assessment of VoIP Covert Channel Threats. In
     Proceedings of The 3rd International Conference on Security and Privacy in Communication
     Networks (SecureComm’07), Nice, France, September 2007.
108. Monirul Sharif, Kapil Singh, Jonathon Giffin and Wenke Lee. Understanding Precision in
     Host Based Intrusion Detection: Formal Analysis and Practical Models. In Proceedings of
     The 10th International Symposium on Recent Advances in Intrusion Detection (RAID), Surfers
     Paradise, Australia, September 2007.
109. Guofei Gu, Phillip Porras, Vinod Yegneswaran, Martin Fong, Wenke Lee. BotHunter: Detect-
     ing Malware Infection Through IDS-Driven Dialog Correlation. In Proceedings of The 16th
     USENIX Security Symposium (Security’07), Boston, MA, August 2007.
110. David Cash, Yan Zong Ding, Yevgeniy Dodis, Wenke Lee, Richard Lipton, and Shabsi Wal-
     fish. Intrusion-Resilient Key Exchange in the Bounded Retrieval Model. In Proceedings of
     The Fourth IACR Theory of Cryptography Conference (TCC 2007), Amsterdam, The Nether-
     lands, February 2007.
111. Roberto Perdisci, Guofei Gu, and Wenke Lee. Using an Ensemble of One-Class SVM Classi-
     fiers to Harden Payload-based Anomaly Detection Systems. In Proceedings of The 2006 IEEE
     International Conference on Data Mining (ICDM ’06), Hong Kong, China, December 2006.
112. Paul Royal, Mitch Halpin, David Dagon, Robert Edmonds, and Wenke Lee. PolyUnpack:
     Automating the Hidden-Code Extraction of Unpack-Executing Malware. In Proceedings of
     The 22th Annual Computer Security Applications Conference (ACSAC 2006), Miami Beach,
     FL, December 2006.
113. Prahlad Fogla and Wenke Lee. Evading Network Anomaly Detection Systems: Formal Rea-
     soning and Practical Techniques. In Proceedings of The 13th ACM Conference on Computer
     and Communications Security (CCS 2006), Alexandria, VA, October 2006.
114. Guofei Gu, Prahlad Fogla, David Dagon, Wenke Lee, and Boris Skoric. Towards an Information-
     Theoretic Framework for Analyzing Intrusion Detection Systems. In Proceedings of The 11th
     European Symposium Research Computer Security (ESORICS 2006), Hamburg, Germany,
     September 2006.
115. Prahlad Fogla, Monirul Sharif, Roberto Perdisci, Oleg Kolesnikov, and Wenke Lee. Polymor-
     phic Blending Attacks. In Proceedings of The 15th USENIX Security Symposium (SECURITY
     ’06), Vancouver, B.C., Canada, August 2006.
116. Collin Mulliner, Giovanni Vigna, David Dagon, and Wenke Lee. Using Labeling to Pre-
     vent Cross-Service Attacks Against Smart Phones. In Proceedings of The 3rd Conference on
     Detection of Intrusions and Malware, and Vulnerability Assessment (DIMVA 2006), Berlin,
     Germany, July 2006.
        Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 23 of 46




117. Hongmei Deng, Roger Xu, Jason H. Li, Frank Zhang, Renato Levy, and Wenke Lee. Agent-
     Based Cooperative Anomaly Detection for Wireless Ad Hoc Networks. In Proceedings of
     The 12th International Conference on Parallel and Distributed Systems (ICPADS 2006), Min-
     neapolis, Minnesota, July 2006.

118. Guofei Gu, Prahlad Fogla, Wenke Lee, and Douglas Blough. DSO: Dependable Signing
     Overlay. In Proceedings of The 4th International Conference on Applied Cryptography and
     Network Security (ACNS ’06), Singapore, June 2006.

119. Roberto Perdisci, David Dagon, Wenke Lee, Prahlad Fogla, and Monirul Sharif. Misleading
     Worm Signature Generators Using Deliberate Noise Injection (full paper). In Proceedings of
     the 2006 IEEE Symposium on Security and Privacy, Oakland, CA, May 2006.

120. Guofei Gu, Prahlad Fogla, David Dagon, Wenke Lee, and Boris Skoric. Measuring Intrusion
     Detection Capability: An Information-Theoretic Approach. In Proceedings of ACM Sym-
     posium on InformAction, Computer and Communications Security (ASIACCS ’06), Taipei,
     Taiwan, March 2006.

121. David Dagon, Cliff Zou, and Wenke Lee. Modeling Botnet Propagation Using Time Zones. In
     Proceedings of The 13th Annual Network and Distributed System Security Symposium (NDSS
     2006), San Diego, CA, February 2006.

122. Yongguang Zhang, Yi-an Huang, and Wenke Lee. An Extensible Environment for Evaluating
     Secure MANET. In Proceedings of The 1st International Conference on Security and Pri-
     vacy for Emerging Areas in Communication Networks (SecureComm 2005), Athens, Greece,
     September 2005.

123. Jonanthon T. Giffin, David Dagon, Somesh Jha, Wenke Lee, and Barton P. Miller. Environment-
     Sensitive Intrusion Detection. In Proceedings of The 8th International Symposium on Recent
     Advances in Intrusion Detection (RAID 2005), Seattle, WA, September 2005.

124. David Dagon, Wenke Lee, and Richard Lipton. Protecting Secret Data from Insider Attacks.
     Proceedings of The Ninth International Conference on Financial Cryptography and Data Se-
     curity (FC’05), Roseau, Dominica, February, 2005.

125. Guofei Gu, David Dagon, Xinzhou Qin, Monirul I. Sharif, Wenke Lee, and George F. Riley.
     Worm Detection, Early Warning, and Response Based on Local Victim Information. Proceed-
     ings of the 20th Annual Computer Security Applications Conference (ACSAC 2004), Tucson,
     Arizona, December 2004.

126. Xinzhou Qin and Wenke Lee. Attack Plan Recognition and Prediction Using Causal Net-
     works. Proceedings of the 20th Annual Computer Security Applications Conference (ACSAC
     2004), Tucson, Arizona, December 2004.

127. Joao B.D. Cabrera, Jaykumar Gosar, Wenke Lee, and Raman K. Mehra. On the Statistical
     Distribution of Processing Times in Network Intrusion Detection. Proceedings of the 43rd
     IEEE Conference on Decision and Control (CDC 2004), Bahamas, December 2004.
        Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 24 of 46




128. George F. Riley, Monirul I. Sharif, and Wenke Lee. Simulating Internet Worms. Proceedings
     of the 12th Annual Meeting of the IEEE/ACM International Symposium on Modeling, Anal-
     ysis, and Simulation of Computer and Telecommunication Systems (MASCOTS), Volendam,
     The Netherlands, October 2004.

129. Yian Huang and Wenke Lee. Attack Analysis and Detection for Ad Hoc Routing Protocols.
     Proceedings of the 7th International Symposium on Recent Advances in Intrusion Detection
     (RAID 2004), Sophia Antipolis, France, September 2004.

130. David Dagon, Xinzhou Qin, Guofei Gu, Wenke Lee, Julian Grizzard, John Levin, and Henry
     Owen. HoneyStat: Local Worm Detection Using Honeypots. Proceedings of the 7th Interna-
     tional Symposium on Recent Advances in Intrusion Detection (RAID 2004), Sophia Antipolis,
     France, September 2004.

131. Xinzhou Qin and Wenke Lee. Discovering Novel Attack Strategies from INFOSEC Alerts.
     Proceedings of the 9th European Symposium on Research in Computer Security (ESORICS
     2004), Sophia Antipolis, France, September 2004.

132. H. Feng, Jonathon T. Giffin, Yong Huang, Somesh Jha, Wenke Lee, and Barton P. Miller.
     Formalizing Sensitivity in Static Analysis for Intrusion Detection. Proceedings of the 2004
     IEEE Symposium on Security and Privacy, Oakland, CA, May 2004.

133. Xinzhou Qin and Wenke Lee. Statistical Causality Analysis of INFOSEC Alert Data. In
     Proceedings of the 6th International Symposium on Recent Advances in Intrusion Detection
     (RAID 2003), Pittsburgh, PA, September 2003.

134. H. Feng, Oleg Kolesnikov, Prahlad Fogla, Wenke Lee, and Weibo Gong. Anomaly Detection
     Using Call Stack Information. In Proceedings of the 2003 IEEE Symposium on Security and
     Privacy, Oakland, CA, May 2003.

135. Yi-an Huang, Wei Fan, Wenke Lee, and Philip S. Yu. Cross-Feature Analysis for Detecting
     Ad-Hoc Routing Anomalies. In Proceedings of the 23rd International Conference on Dis-
     tributed Computing Systems (ICDCS), Providence, RI, May 2003.

136. Joao B.D. Cabrera, Wenke Lee, R.K. Prasanth, Lundy Lewis, and Raman K. Mehra. Opti-
     mization and Control Problems in Real Time Intrusion Detection. Proceedings of the 41st
     IEEE Conference on Decision and Control (CDC 2002), Las Vegas, December, 2002.

137. Wenke Lee, Joao B.D. Cabrera, Ashley Thomas, Niranjan Balwalli, Sunmeet Saluja, and Yi
     Zhang. Performance Adaptation in Real-Time Intrusion Detection Systems. In Proceedings
     of the 5th International Symposium on Recent Advances in Intrusion Detection (RAID 2002),
     Zurich, Switzerland, October 2002.

138. Xinzhou Qin, Wenke Lee, Lundy Lewis, and Joao B.D. Cabrera. Integrating Intrusion De-
     tection and Network Management. Proceedings of the IEEE/IFIP Network Operations and
     Management Symposium (NOMS 2002), Florence, Italy, May 2002.
        Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 25 of 46




139. Wei Fan, Matt Miller, Sal Stolfo, Wenke Lee, and Phil Chan. Using Artificial Anomalies to
     Detect Unknown and Known Network Intrusions. Proceedings of The First IEEE Interna-
     tional Conference on Data Mining (ICDM), San Jose, CA, November 2001.
140. Wenke Lee, Sal Stolfo, Phil Chan, Eleazar Eskin, Wei Fan, Matt Miller, Shlomo Hershkop,
     and Junxin Zhang. Real Time Data Mining-based Intrusion Detection. Proceedings of the
     2001 DARPA Information Survivability Conference and Exposition (DISCEX II), Anaheim,
     CA, June 2001.
141. Wenke Lee and Dong Xiang. Information-Theoretic Measures for Anomaly Detection. Pro-
     ceedings of The 2001 IEEE Symposium on Security and Privacy, Oakland, CA, May 2001.
142. Joao B.D. Cabrera, L. Lewis, X. Qin, Wenke Lee, Ravi Prasanth, B. Ravichandran, and Raman
     Mehra. Proactive Detection of Distributed Denial of Service Attacks Using MIB Traffic Vari-
     ables - A Feasibility Study. Proceedings of The Seventh IFIP/IEEE International Symposium
     on Integrated Network Management (IM 2001), Seattle, WA, May 2001.
143. Yongguang Zhang and Wenke Lee. Intrusion Detection in Wireless Ad-Hoc Networks. Pro-
     ceedings of The Sixth International Conference on Mobile Computing and Networking (Mo-
     biCom 2000), Boston, MA, August 2000.
144. Wei Fan, Wenke Lee, Sal Stolfo, and Matt Miller. A Multiple Model Cost-Sensitive Ap-
     proach for Intrusion Detection. Proceedings of The Eleventh European Conference on Ma-
     chine Learning (ECML 2000), LNAI 1810, Barcelona, Spain, May 2000.
145. Sal Stolfo, Wei Fan, Wenke Lee, Andreas Prodromidis, and Phil Chan. Cost-based Modeling
     for Fraud and Intrusion Detection: Results from the JAM Project. Proceedings of the 2000
     DARPA Information Survivability Conference and Exposition (DISCEX ’00), Hilton Head,
     SC, January 2000.
146. Wenke Lee, Sal Stolfo, and Kui Mok. Mining in a Data-flow Environment: Experience in
     Network Intrusion Detection. Proceedings of the 5th ACM SIGKDD International Conference
     on Knowledge Discovery and Data Mining (KDD ’99), San Diego, CA, August 1999.
147. Wenke Lee, Sal Stolfo, and Kui Mok. A Data Mining Framework for Building Intrusion De-
     tection Models. Proceedings of the 1999 IEEE Symposium on Security and Privacy, Oakland,
     CA, May 1999.
148. Wenke Lee, Sal Stolfo, and Kui Mok. Mining Audit Data to Build Intrusion Detection Mod-
     els. Proceedings of the Fourth International Conference on Knowledge Discovery and Data
     Mining (KDD ’98), New York, NY, August 1998.
149. Wenke Lee and Sal Stolfo. Data Mining Approaches for Intrusion Detection. Proceedings of
     the Seventh USENIX Security Symposium (SECURITY ’98), San Antonio, TX, January 1998.
150. Sal Stolfo, Andreas Prodromidis, Shelley Tselepis, Wenke Lee, Wei Fan, and Phil Chan. JAM:
     Java Agents for Meta-learning over Distributed Databases. Proceedings of the Third Interna-
     tional Conference on Knowledge Discovery and Data Mining (KDD ’97), Newport Beach,
     CA, August 1997.
        Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 26 of 46




151. Naser S. Barghouti, John Mocenigo, and Wenke Lee. Grappa: A GRAPh PAckage in Java.
     Proceedings of the Fifth Annual Symposium on Graph Drawing (Graph Drawing ’97), Rome,
     Italy, September 1997.
152. Wenke Lee, Gail Kaiser, Paul Clayton, and Eric Sherman. OzCare: A Workflow Automation
     System for Care Plans. Proceedings of the American Medical Informatics Association Annual
     Fall Symposium, Washington DC, October 1996.

F. Workshop Presentations (refereed)
F.1. Workshop Presentations with Proceedings

  1. Yi-an Huang and Wenke Lee. Hotspot-Based Traceback for Mobile Ad Hoc Networks. In
     Proceedings of The ACM Workshop on Wireless Security (WiSe 2005), Cologne, Germany,
     September 2005.
  2. Monirul Sharif, George Riley, and Wenke Lee. Comparative Study between Analytical Mod-
     els and Packet-Level Worm Simulations. In Proceedings of The 19th Workshop on Parallel
     and Distributed Simulation (PADS 2005), Monterey, CA, June 2005.
  3. Chris Clark, Wenke Lee, David Schimmel, Didier Contis, Mohamed Kone, and Ashley Thomas.
     A Hardware Platform for Network Intrusion Detection and Prevention. The 3rd Workshop on
     Network Processors and Applications (NP3), Madrid, Spain, February 2004.
  4. Yian Huang and Wenke Lee. A Cooperative Intrusion Detection System for Ad Hoc Networks.
     ACM Workshop on Security of Ad Hoc and Sensor Networks (SASN ’03), Fairfax VA, October
     2003.
  5. Mustaque Ahamad, Wenke Lee, Ling Liu, Leo Mark, Edward Omicienski, Calton Pu, and
     Andre dos Santos. Guarding the Next Internet Frontier: Countering Denial of Information At-
     tacks. Proceedings of the 2002 New Security Paradigms Workshop, Virginia Beach, Virginia,
     September 2002.
  6. Xinzhou Qin, Wenke Lee, Lundy Lewis, and Joao B.D. Cabrera. Using MIB III Variables
     for Network Anomaly Detection - A Feasibility Study. ACM Workshop on Data Mining for
     Security Applications, Philadelphia, PA, November 2001.
  7. Yongguang Zhang, Harrick Vin, Lorenzo Alvisi, Wenke Lee, and Son K. Dao. Heteroge-
     neous Networking: A New Survivability Paradigm. Proceedings of the 2001 New Security
     Paradigms Workshop, Cloudcroft, New Mexico, September 2001.
  8. Wenke Lee, Wei Fan, Matt Miller, Sal Stolfo, and Erez Zadok. Toward Cost-Sensitive Mod-
     eling for Intrusion Detection and Response. ACM Workshop on Intrusion Detection Systems,
     Athens, Greece, November 2000.
  9. Wenke Lee, Rahul Nimbalkar, Kam Yee, Sunil Patil, Pragnesh Desai, Thuan Tran, and Sal
     Stolfo. A Data Mining and CIDF Based Approach for Detecting Novel and Distributed In-
     trusions. Proceedings of The Third International Workshop on Recent Advances in Intrusion
     Detection (RAID 2000), LNCS 1907, Toulouse, France, October 2000.
        Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 27 of 46




 10. Wenke Lee, Chris Park, and Sal Stolfo. Towards Automatic Intrusion Detection using NFR.
     1st USENIX Workshop on Intrusion Detection and Network Monitoring, April 1999.

 11. Wenke Lee, Sal Stolfo, and Phil Chan. Learning Patterns from Unix Process Execution Traces
     for Intrusion Detection. AAAI Workshop: AI Approaches to Fraud Detection and Risk Man-
     agement, July 1997.

 12. Sal Stolfo, Wei Fan, Wenke Lee, Andreas Prodromidis, and Phil Chan. Credit Card Fraud
     Detection Using Meta-Learning: Issues and Initial Results. AAAI Workshop: AI Approaches
     to Fraud Detection and Risk Management, July 1997.

 13. Gail Kaiser and Wenke Lee. Pay No Attention to the Man Behind the Curtain. NSF Workshop
     on Workflow and Process Automation, May 1996.

 14. Wenke Lee. Data Modeling and Management for Large Spatial Databases. The Third Inter-
     national Workshop in Geographic Information Systems, Beijing, China, August 1993.

G. Other

  1. Matt Blaze, Sampath Kannan, Insup Lee, Oleg Sokolsky, Jonathan Smith, Angelos Keromytis,
     and Wenke Lee. Dynamic Trust Management. IEEE Computer, February 2009.

  2. Martim Carbone, Diego Zamboni, and Wenke Lee. Taming Virtualization. IEEE Security &
     Privacy, vol. 6, no. 1, January/February 2008.

  3. Bryan D. Payne, Reiner Sailer, Ramon Caceres, Ronald Perez, and Wenke Lee. A Layered
     Approach to Simplified Access Control in Virtualized Systems. ACM SIGOPS Operating
     Systems Review, 4(2), July 2007.

  4. Wenke Lee. 2002. Applying Data Mining to Intrusion Detection: The Quest for Automation,
     Efficiency, and Credibility. SIGKDD Explorations, 4(2), December 2002.

  5. Wenke Lee and Wei Fan. 2001. Mining System Audit Data: Opportunities and Challenges.
     SIGMOD Record, 30(4), December 2001.

  6. Salvatore J. Stolfo, Wenke Lee, Philip K. Chan, Wei Fan, and Eleazar Eskin. 2001. Data
     Mining-Based Intrusion Detectors: An Overview of the Columbia IDS Project. SIGMOD
     Record, 30(4), December 2001.
        Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 28 of 46




H. Research Proposals and Grants

   a. Approved and Funded

  1. Blindsensing: Federated and Privacy-Preserving Use of Biometric Data
     Wenke Lee (PI)
     Cisco
     Funded at $150,000, 10/1/2020 - 9/30/2021.

  2. D3: Debloating, Dialecting and Diversification for Attack Resilient Software with Real
     Time Constraints - Software Debloating and Sandboxing
     Taesoo Kim (PI); Co-PI: Wenke Lee
     Technology Innovation Institute, Adu Dhubai, UAE
     Funded at $1,575,000, 9/1/2020-9/1/2023.

  3. HECTOR: Halting Emergent Computation Through Oracle Reinforcement
     Wenke Lee (PI); co-PIs: Sukarno Mertoguno (GTRI) and Clayton Kerce (GTRI)
     DARPA I2O
     Funded at $1,000,000, 1/15/2020-7/15/2021.

  4. Interactive Editing Techniques for Subsetting and Dialecting Network Protocols
     Taesoo Kim (PI); co-PIs: Wenke Lee, Alex Orso, and Brendan Saltaformaggio
     ONR
     Funded at $2,976,781, 8/1/2018-7/31/2021

  5. SaTC: CORE: Medium: Understanding and Fortifying Machine Learning Based Secu-
     rity Analytics
     Polo Chau (PI); co-PIs: Wenke Lee, Le Song, and Taesoo Kim
     NSF
     Funded at $1,200,000, 8/1/2017-7/31/2021

  6. Comprehensive System Debloating via Path-Based Learning and Late-Stage OS Com-
     position
     Wenke Lee (for Bill Harris) (PI); co-PIs: Bill Harris, Taesoo Kim, Alessandro Orso, and San-
     tosh Pande
     ONR
     Funded at $7,500,000, 8/1/2017-7/31/2022

  7. CyberCorps Scholarship-for-Service (SFS)
     Mustaque Ahamad (PI); co-PIs: Wenke Lee, Taesoo Kim, Sy Goodman, and Manos Anton-
     akakis
     NSF
     Funded at $5,000,000, 9/1/2016-10/31/2021.

  8. Multi-Layer Adaptive and Proactive Strategic Cyber Defense
     Radha Poovendran (PI, University of Washington); co-PIs: Wenke Lee (Georgia Tech) and
     Tamer Basar (UIUC)
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 29 of 46




    ARO
    Funded at $1,000,000, 8/1/2016-7/31/2019.

 9. Intel Science & Technology Center for Adversary-Resilient Security Analytics (ISTC-
    ARSA)
    Wenke Lee (PI); co-PIs: Taesoo Kim, Polo Chau (CSE), and Le Song (CSE)
    Funded as a $1,500,000 gift.

10. THEIA: Tagging and Tracking of Multi-Level Host Evens for Transparent Computing
    and Information Assurance
    Wenke Lee (PI); co-PIs: Taesoo Kim, Alex Orso, and Simon Chung
    DARPA
    Funded at $4,193,126, 6/26/2015-6/26/2019.

11. ADAPT: Analytical Framework for Actionable Defense against Advanced Persistent
    Threats
    Radha Poovendran (PI, University of Washington); co-PIs: Wenke Lee (Georgia Tech), Shankar
    Sastry and Anthony Joseph (UC Berkeley), Joao Hespanha (UCSB), Tamer Basar (UIUC), and
    Maryam Fazel and Linda Bushnell (University of Washington)
    ONR MURI
    Funded at $7,500,000, 6/1/2016-5/31/2021.

12. Embedasploit: A “Pen-Test in a Box” for Industrial Control Systems
    Wenke Lee (PI); co-PIs: Sal Stolfo at Columbia, Brendan Dolan-Gavitt at NYU Tandon
    School of Engineering
    Office of Naval Research
    Funded at $1,250,351, 5/1/2015-4/30/2018.

13. BFT++: Attack Tolerance in Hard Real-Time Systems
    Taesoo Kim (PI); co-PI: Wenke Lee
    Office of Naval Research
    Funded at $1,245,720, 4/1/2015-3/31/2018.

14. TWC SBE: TTP Option: Medium: Collaborative: EPICA: Empowering People to Over-
    come Information Controls and Attacks
    Wenke Lee (PI); co-PIs: Nick Feamster, Hongyuan Zha, and Hans Klein
    NSF
    Funded at $1,100,000, 8/1/14-7/31/17.

15. Comprehensive Understanding of Malicious Overlay Networks
    Homeland Security Advanced Project Research Agency (HSARPA of DHS)
    Wenke Lee (PI); co-PIs: David Dagon at Georgia Tech, Chris Smoak of GTRI, Roberto
    Perdisci (UGA), April Lorenzen of Dissect Cyber, Paul Vixie of Internet Systems Consor-
    tium, Jody Westby of Global Cyber Risk, and Matt Jonkman of Open Information Security
    Foundation.
    Funded at $1,873,078 for project total, with $673,078 to CoC/GT, 10/1/12–9/30/15.
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 30 of 46




16. EAGER: The Conceptual Landscape of Information Manipulation
    Wenke Lee (PI); co-PIs: Nick Feamster, and Hans Klein (Public Policy)
    NSF
    Funded at $200,000, 8/1/12–7/31/14.

17. Integrating Security Concepts in an Undergraduate Computer Sciences Curriculum
    Intel
    Wenke Lee (PI); co-PIs: Mustaque Ahamad, Nick Feamster, and Paul Royal
    Funded as unrestricted gift at $50,000, 11/2011;
    additional, unrestricted gift at $35,000, 3/2012;
    additional, unrestricted gift at $50,000, 11/2012;
    a total of $135,000.

18. Monitoring Free and Open Access to Information on the Internet
    Google
    Nick Feamster and Wenke Lee (co-PIs)
    Funded as unrestricted gift: $1,000,000 base for 12/15/2010–12/14/2012;
    $500,000 option for 12/15/2012–12/14/2013;
    additional gift at $500,000, for 12/15/13–12/14/2014;
    a total of $2,000,000.

19. Dimensions of Network Intelligence
    HSARPA of DHS
    Wenke Lee (PI) and Paul Royal (co-PI)
    Funded at $1,022,000, 9/2012-9/2017.

20. Dynamic Reputation for DNS
    Google
    Wenke Lee (PI)
    Funded as unrestricted gift at $75,000, 7/2010.

21. PEASOUP: Preventing Exploits Against Software Of Uncertain Provenance
    IARPA/STONESOUP Program (GrammaTech subcontract)
    Wenke Lee (co-PI), with David Melski (PI) at GrammaTech, Jack Davidson and John Knight
    (co-PIs) at University of Virginia, and Tom Bracewell (co-PI) at Raytheon
    Funded at $13,000,000 for project total, with $1,695,887 to Georgia Tech, 6/1/2010–5/31/2014.

22. Research in Virtual Machine Monitoring Techniques
    Sandia National Labs/Sandia Corp.
    Wenke Lee (PI)
    Funded at $50,000, 9/15/2010–9/15/2011.

23. TC: SMALL: A Foundational and Practical Platform for Host Security Applications
    NSF CNS/Trustworthy Computing
    Wenke Lee (PI)
    Funded at $429,571, 7/15/2010–7/15/2013.
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 31 of 46




24. Botnet Attribution and Removal: From Axioms to Theory to Practice
    ONR MURI
    Wenke Lee (PI); Co-PIs: Nick Feamster, and Jon Giffin at Georgia Tech; Farnam Jahanian,
    Mike Bailey, and Kang Shin at University of Michigan, Ann Arbor; Giovanni Vigna and Chris
    Kruegel at University of California, Santa Barbara; John Mitchell at Stanford University
    Funded: $7,500,000 project total, $2,600,000 for Georgia Tech, 5/1/2009–4/30/2014.

25. Collaborative Research: CT-L: CLEANSE: Cross-Layer Large-Scale Efficient Analysis
    of Network Activities to SEcure the Internet
    NSF CNS/Cyber Trust
    Wenke Lee (PI); Co-PIs: Nick Feamster, Jon Giffin, Mustaque Ahamad, and Xiaoming Huo
    (ISyE) at Georgia Tech; Mike Reiter and Fabian Monrose at University of North Carolina at
    Chapel Hill; Farnam Jahanian and Mike Bailey at University of Michigan; Phil Porras and
    Vinod Yegneswaran at SRI International; and Paul Vixie at Internet Software Consortium.
    Funded: $1,829,297 project total, $758,297 for Georgia Tech, 9/1/2008–8/31/2012.

26. SMITE: Scalable Monitoring in the Extreme
    DARPA
    Wenke Lee and Nick Feamster (co-PIs at Georgia Tech); BBN subcontract
    Funded: $574,999 for Georgia Tech, 4/1/2008–3/31/2010

27. Countering Botnets: Anomaly-Based Detection, Comprehensive Analysis, and Efficient
    Mitigation
    DHS HSARPA
    Wenke Lee (PI); with Nick Feamster and Jon Giffin at Georgia Tech, David Dagon at Damballa,
    Rick Wesson and Adam Waters at Support Intelligence, Paul Vixie at Internet Systems Con-
    sortium, and Jody Westby at Global Cyber Risk
    Funded: $1,050,730 project total, $300,000 for Georgia Tech, 4/1/2008–3/31/2010.
    Add-on: $305,066 project total, $190,066 to Georgia Tech, 7/1/2009–9/30/2010.

28. CRI-IAD: Collaborative Research: Enabling Security and Network Management Re-
    search for Future Networks
    NSF CRI
    Nick Feamster (co-PI), Alex Gray, and Wenke Lee at Georgia Tech, and Z. Morley Mao (co-
    PI) and Farnam Jahanian at University of Michigan
    Funded: $397,426 for Georgia Tech (3/1/2008–2/28/2011)

29. Collaborative Research: CT-T: Logic and Data Flow Extraction for Live and Informed
    Malware Execution
    NSF CNS/CyberTrust
    Wenke Lee (co-PI); co-PIs: Paul Barford at University of Wisconsin at Madison, and Phil
    Porras at SRI International
    Funded: $220,000 for Georgia Tech (9/1/2007–8/31/2009)

30. Foundational and Systems Support for Quantitative Trust Management
    Office of Naval Research MURI (University of Pennsylvania subcontract)
    Sampath Kannan (PI); co-PIs: Insup Lee, Oleg Sokolsky, Matt Blazes, and Jonathan Smith at
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 32 of 46




    University of Pennsylvania, Wenke Lee at Georgia Tech, and Angelos Keromytis at Columbia
    University.
    Funded: $1,125,000 for Georgia Tech (project total: $4,000,000) (5/1/2007–4/30/2012)

31. Collaborative Research: CT-ISG: Modeling and Measuring Botnets
    NSF CNS/CyberTrust
    Wenke Lee (PI) and Cliff C. Zou (co-PI) at University of Central Florida
    Funded: $350,000 for project total, Georgia Tech at $175,000, (8/15/2006-8/15/2009)

32. CT-ISG: Trusted Passage: Managing Distributed Trust to Meet the Needs of Emerging
    Applications
    NSF CNS/CyberTrust
    Mustaque Ahamad (PI), Wenke Lee (co-PI), and Karsten Schwan (co-PI)
    Funded: $350,000, (8/15/2006-8/15/2009)

33. Cyber Threat Analytics
    ARO via subcontract from SRI International
    Funded: $80,000, (7/15/2006-7/15/2007)

34. ARL CTA
    ARL via subcontract from SPARTA/Telcordia
    Funded: $75,000, (7/15/2006-7/15/2007)

35. Computer Network Defenses Technologies
    AFRL via subcontract from Scientific Systems Co. Funded: $30,000, (9/13/2006-3/13/2007)

36. ARO Workshop on Research in Botnets
    ARO
    Funded: $25,000, (4/1/2006-6/1/2007)

37. Next-Generation Botnet Detection and Response
    DARPA (via ARO)
    Funded: $291,346, (12/15/2005-6/14/07)

38. An Information-Theoretic Framework for Evaluating and Optimizing Intrusion Detec-
    tion Performance
    Army Research Office
    Funded: $199,745, (4/1/2005-1/30/07)

39. Preventing SQL Code Injection by Combining Static and Runtime Analysis, funded by
    Department of Homeland Security
    Department of Homeland Security
    Alex Orso (PI) and Wenke Lee (co-PI)
    Funded: $200,000, (7/1/2005-12/31/2006)

40. Anomaly and Misuse Detection in Network Traffic Streams – Checking and Machine
    Learning Approaches
    Office of Naval Research MURI (University of Pennsylvania subcontract)
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 33 of 46




    Sampath Kannan (PI), Insup Lee, Oleg Sokolsky, and Linda Zhao at University of Pennsyl-
    vania, Wenke Lee at Georgia Tech, and Diana Spears and William Spears at University of
    Wyoming.
    Funded: $400,000 for Georgia Tech ($2,000,000 project total) (7/15/2004–6/1/2006)

41. Intrusion Detection and Security Management Technologies for Mobile Ad Hoc Net-
    works
    Army Research Lab (Scientific Systems Company Inc. subcontract)
    Funded: $65,000 (2/1/2005-2/1/2006)

42. A Course Module on Wireless Security
    Microsoft, Curriculum Development Grant
    Funded: $30,000 (unrestricted gift)

43. Intrusion Detection Techniques for Mobile Ad Hoc Networks
    NSF, CISE/CCR/Trusted Computing
    Funded: $275,000 (8/15/2003-7/31/2006)
    REU Funded: $15,000 (9/10/2004-7/31/2006)

44. High-Speed Intrusion Detection Sensors
    Army Research Lab (Scientific Systems Company Inc. subcontract)
    Funded: $65,000 (8/7/2003-8/6/2005)

45. Distributed Intrusion Detection Feasibility Study
    U.S. Government (Columbia University subcontract)
    Funded: $45,000 (6/1/2003-6/30/2004)

46. Agile Security for Storing Sensitive and Critical Information
    NSF, CISE/Trusted Computing
    Mustaque Ahamad (PI), and co-PIs: Wenke Lee, Doug Blough, and H. Venkateswaran
    Funded: $460,000 (8/15/2002-7/31/2005)

47. CAREER: Adaptive Intrusion Detection Systems
    NSF, CISE/CAREER
    Funded: $350,000 (8/15/2002–7/31/2007)

48. ITR/SI: Guarding the Next Internet Frontier: Countering Denial of Information
    NSF, ITR
    Mustaque Ahamad (PI), and co-PIs: Wenke Lee, Andre dos Santos, Ling Liu, Leo Mark, Ed
    Omiecinski, and Calton Pu
    Funded: $1,694,769 (9/1/2001–8/31/2006)

49. Vulnerability Assessment Tools for Complex Information Networks
    Army Research Office MURI (Harvard University subcontract)
    Yu-Chi Ho (PI) at Harvard University, co-PIs: Avrom Pfeffer at Harvard University, Christos
    G. Cassandras at Boston University, Wei-Bo Gong at University of Massachusetts, Amherst,
    and Wenke Lee at Georgia Tech
    Funded: $400,000 for Georgia Tech ($2,000,000 project total) (5/1/2001–4/30/2006)
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 34 of 46




50. A Data Mining Approach for Building Cost-sensitive and Light Intrusion Detection
    Models.
    DARPA, ATO
    Wenke Lee (PI), and co-PIs: Salvatore J. Stolfo at Columbia University and Philip Chan at
    Florida Institute of Technology
    Funded: $854,000 for Georgia Tech ($2,000,001 project total) (6/1/2000–8/31/2003)
        Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 35 of 46




I. Research Honors and Awards

  1. IEEE Fellow, 2021.

  2. ACM SIGSAC (Special Interest Group on Security, Audit and Control) Outstanding Inno-
     vation Award for “pioneering contributions to network and systems security, in particular,
     machine-learning based approaches to security analytics, including tackling intrusion and bot-
     net detection”, 2019.

  3. CCS Test of Time Award, The 25th ACM Conference on Computer and Communications
     Security (CCS), for the paper “Artem Dinaburg, Paul Royal, Monirul Sharif, and Wenke Lee.
     Ether: Malware Analysis via Hardware Virtualization Extensions” published in CCS 2008
     that have had the greatest impact on security research and practice over the past decade, 2018.

  4. ACM Fellow, 2017.

  5. Distinguished Practical Paper Award, for the paper “Yanick Fratantonio, Chenxiong Qian,
     Pak Chung, and Wenke Lee. Cloak and Dagger: From Two Permissions to Complete Control
     of the UI Feedback Loop” in Proceedings of The 2017 IEEE Symposium on Security and
     Privacy, 2017.

  6. Internet Defense Prize, awarded by Facebook and USENIX, for the paper “Byoungyoung
     Lee, Chengyu Song, Taesoo Kim, and Wenke Lee. Type Casting Verification: Stopping an
     Emerging Attack Vector” in Proceedings of The 24th USENIX Security Symposium, 2015.

  7. Cyber Is A Global Sport Award (awarded to David Dagon and Wenke Lee), Department of
     Homeland Security, Science and Technology Directorate, Cyber Security Division, 2015.

  8. Outstanding Achievement in Research Program Development Award, (awarded to Mustaque
     Ahamad, Wenke Lee, Paul Royal, and David Dagon), Georgia Institute of Technology, 2015.

  9. Outstanding Community Service Award, the IEEE Technical Committee on Security and Pri-
     vacy, 2013

 10. Outstanding Faculty Leadership for the Development of GRAs Award, Georgia Institute of
     Technology, 2012.

 11. Sigma Xi Faculty Best Paper Award, Georgia Institute of Technology, 2010.

 12. Best Student Paper Award, for the paper “Monirul Sharif, Andrea Lanzi, Jon Giffin, and
     Wenke Lee. Automatic Reverse Engineering of Malware Emulators” in Proceedings of The
     2009 IEEE Symposium on Security and Privacy, 2009.

 13. Outstanding Senior Faculty Research Award, College of Computing, Georgia Institute of
     Technology, 2009.

 14. NSF CAREER Award, 2002.
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 36 of 46




15. Best Paper Award, Applied Research Category, the 5th ACM SIGKDD International Confer-
    ence on Knowledge Discovery and Data Mining (KDD ’99), August 1999 (with Kui Mok and
    Sal Stolfo).

16. Honorable mention (runner-up) for Best Paper Award, Applied Research Category, the 4th In-
    ternational Conference on Knowledge Discovery and Data Mining (KDD ’98), August 1998.

17. Honorable mention (runner-up) for Best Paper Award, Applied Research Category, the 3rd In-
    ternational Conference on Knowledge Discovery and Data Mining (KDD ’97), August 1997.
         Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 37 of 46




III. SERVICE
A. Professional Activities

A.1 Membership and Activities in Professional Societies

  1. Fellow, Association for Computing Machinery (ACM)

  2. Fellow, Institute of Electrical and Electronics Engineers (IEEE)

A.2 Journal Editorial Board Activities

  1. IEEE Transactions on Dependable and Secure Computing (TDSC) 2010 - 2011.

  2. ACM Transactions on Information and System Security (TISSEC) 2005 - 2011.

A.3 Conference Committee Activities

  1. The 2021 USENIX Security Symposium

  2. The 2020 ACM Conference on Computer and Communications Security

  3. The 2020 IEEE Symposium on Security & Privacy.

  4. The 2019 ACM Conference on Computer and Communications Security

  5. The 2019 IEEE Symposium on Security & Privacy.

  6. The 2018 ACM Conference on Computer and Communications Security.

  7. The 2018 IEEE Symposium on Security & Privacy.

  8. The 2018 IEEE European Symposium on Security & Privacy.

  9. The 2017 ACM Conference on Computer and Communications Security.

 10. The 26th USENIX Security Symposium (Security ’17).

 11. Co-chair, Security and Privacy Track, WWW 2017.

 12. Annual Network and Distributed System Security Symposium (NDSS) 2017.

 13. The 25th USENIX Security Symposium (Security ’16).

 14. The 23rd ACM Conference on Computer and Communications Security (CCS 2016).

 15. The 2016 IEEE European Symposium on Security & Privacy.

 16. Annual Network and Distributed System Security Symposium (NDSS) 2016.

 17. The 22nd ACM Conference on Computer and Communications Security (CCS 2015).
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 38 of 46




18. Co-chair, Security and Privacy Track, WWW 2015.

19. Annual Network and Distributed System Security Symposium (NDSS) 2015.

20. European Symposium on Research in Computer Security (ESORICS) 2014.

21. The 44th Annual IEEE/IFIP International Conference on Dependable Systems and Networks
    (DSN 2014).

22. Security and Privacy Track, WWW 2014.

23. PC Chair, The 2013 IEEE Symposium on Security and Privacy.

24. The 10th USENIX Symposium on Networked Systems Design and Implementation (NSDI
    2013).

25. The 20th ACM Conference on Computer and Communications Security (CCS 2013).

26. The 16th International Symposium on Recent Advances in Intrusion Detection (RAID 2013).

27. The 19th ACM Conference on Computer and Communications Security (CCS 2012).

28. The 9th Conference on Detection of Intrusions and Malware & Vulnerability Assessment
    (DMIVA 2012).

29. The 7th USENIX Workshop on Hot Topics in Security (HotSec ’12).

30. PC co-Chair, The 2012 IEEE Symposium on Security and Privacy.

31. Financial Cryptography and Data Security (FC 2012).

32. The 19th Annual Network and Distributed System Security Symposium (NDSS 2012).

33. The 8th Conference on Detection of Intrusions and Malware & Vulnerability Assessment
    (DIMVA 2011).

34. The 41st Annual IEEE/IFIP International Conference on Dependable Systems and Networks
    (DSN 2011).

35. The 20th USENIX Security Symposium (Security ’11).

36. The 6th USENIX Workshop on Hot Topics in Security (HotSec ’11).

37. The 2011 IEEE Symposium on Security and Privacy.

38. The 13th International Symposium on Recent Advances in Intrusion Detection (RAID 2010).

39. The 15th European Symposium on Research in Computer Security (ESORICS 2010).

40. The 7th Conference on Detection of Intrusions and Malware & Vulnerability Assessment
    (DIMVA 2010).
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 39 of 46




41. Security and Privacy Track, ICDCS 2010.

42. The 40th Annual IEEE/IFIP International Conference on Dependable Systems and Networks
    (DSN 2010).

43. Security and Privacy Track, WWW 2010.

44. PC Chair, The 17th Annual Network and Distributed System Security Symposium (NDSS
    2010).

45. Financial Cryptography and Data Security (FC 2010).

46. The 25th Annual Computer Security Applications Conference (ACSAC 2009).

47. The 16th ACM Conference on Computer and Communications Security (CCS 2009).

48. 14th European Symposium on Research in Computer Security (ESORICS 2009).

49. The 18th USENIX Security Symposium (Security ’09).

50. PC Chair, The Second USENIX Workshop on Large-Scale Exploits and Emergent Threats
    (LEET), 2009.

51. PC Co-Chair, The Second ACM Conference on Wireless Network Security (WiSec), 2009.

52. The 2009 IEEE Symposium on Security and Privacy.

53. The 16th Annual Network and Distributed System Security Symposium (NDSS 2009).

54. The 24th Annual Computer Security Applications Conference (ACSAC 2008).

55. Internet Measurement Conference (IMC) 2008.

56. 13th European Symposium on Research in Computer Security (ESORICS 2008).

57. The 15th ACM Conference on Computer and Communications Security (CCS 2008).

58. The 17th USENIX Security Symposium (Security ’08).

59. 3rd USENIX Workshop on Hot Topics in Security (HotSec ’08).

60. The 2008 IEEE Symposium on Security and Privacy.

61. The 15th Annual Network and Distributed System Security Symposium (NDSS 2008).

62. The 23rd Annual Computer Security Applications Conference (ACSAC 2007).

63. The 14th ACM Conference on Computer and Communications Security (CCS 2007).

64. The 10th International Symposium on Recent Advances in Intrusion Detection (RAID 2007).

65. The 16th USENIX Security Symposium (Security ’07).
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 40 of 46




66. The 2007 IEEE Symposium on Security and Privacy.

67. The 14th Annual Network and Distributed System Security Symposium (NDSS 2007).

68. The 2nd International Conference on Security and Privacy for Emerging Areas in Communi-
    cation Networks (SecureComm 2006).

69. The 15th USENIX Security Symposium (Security ’06).

70. The 13th Annual Network and Distributed System Security Symposium (NDSS 2006).

71. The 1st International Conference on Security and Privacy for Emerging Areas in Communi-
    cation Networks (SecureComm 2005).

72. The 2005 IEEE Symposium on Security and Privacy.

73. The 2005 ACM Workshop on Wireless Security (WiSe 2005).

74. The 2005 IEEE International Conference on Data Mining (ICDM 2005).

75. The Fourteenth International World Wide Web Conference (WWW 2005).

76. The 2005 International Conference on Distributed Computing Systems (ICDCS).

77. The 2004 ACM Workshop on Visualization and Data Mining for Computer Security (VizSEC/DMSEC
    2004).

78. The 2004 ACM Workshop on Security of Ad Hoc and Sensor Networks (SASN 2004).

79. The 2004 ACM Workshop on Wireless Security (WiSe 2004).

80. Steering Committee and the 7th International Symposium on Recent Advances in Intrusion
    Detection (RAID 2004).

81. The 10th ACM SIGKDD International Conference on Knowledge Discovery and Data Min-
    ing, 2004.

82. The 2004 SIAM International Conference on Data Mining, 2004.

83. The 2004 IEEE International Conference on Data Mining (ICDM 2004).

84. The 2004 IEEE Information Assurance Workshop.

85. Co-Chair of the the ICDM Workshop on Data Mining for Computer Security (DMSEC 2003).

86. The 2003 IEEE International Conference on Data Mining (ICDM 2003).

87. The 2003 ACM Workshop on Wireless Security (WiSe 2003).

88. Steering Committee and the 6th International Symposium on Recent Advances in Intrusion
    Detection (RAID 2003).
        Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 41 of 46




 89. The 9th ACM SIGKDD International Conference on Knowledge Discovery and Data Mining,
     2003.

 90. The 2003 IEEE Information Assurance Workshop.

 91. Steering Committee for the 5th International Symposium on Recent Advances in Intrusion
     Detection (RAID 2002).

 92. The 2002 ACM New Security Paradigms Workshop.

 93. The 2002 IEEE Symposium on Security and Privacy.

 94. PC Co-Chair, The 4th International Symposium on Recent Advances in Intrusion Detection
     (RAID 2001).

 95. Program Committee and Organizational Committee for the 6th ACM SIGKDD International
     Conference on Knowledge Discovery and Data Mining, 2000.

B. On-campus Georgia Tech Committees

  1. 5-Year Review Committee for the Chair of School of Computer Science, College of Comput-
     ing, 2016.

  2. Faculty Recruiting Committee, School of Computer Science, 2014.

  3. Faculty Recruiting Committee, School of Computer Science, 2012-13.

  4. RPT Committee, College of Computing, 2010-2012.

  5. College of Computing Dean Search Committee, 2009-2010, College of Computing.

  6. Chair, Faculty Recruiting Committee, 2008-2009, School of Computer Science, College of
     Computing.

  7. Chair Advisory Committee, 2008-2009, School of Computer Science, College of Computing.

  8. Co-Chair, Faculty Recruiting Committee, 2007-2008, School of Computer Science, College
     of Computing.

  9. RPT Executive Committee, 2007-2008, College of Computing.

 10. Faculty Recruiting Committee, 2006-2007, College of Computing.

 11. Faculty Recruiting Committee, 2005-2006, College of Computing.

 12. Undergraduate Curriculum Task Force, 2004-2005, College of Computing.

 13. Ph.D. Admissions Committee, 2003-2004, College of Computing.

 14. Faculty Recruiting Committee, 2001-2003, College of Computing.
        Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 42 of 46




E. Consulting and Advisory Appointments

  1. Advisory Board of the NUS-Singtel Cyber Security Research & Development Laboratory,
     National University of Singapore. 2019-2021.

  2. Secure, Accessible & Fair Elections (SAFE) Commission, State of Georgia, 2018-2019

  3. Advisory Board of the Faculty of Engineering, The Chinese University of Hong Kong. 2017-

  4. Board of Trustees, Pace Academy. 2017-
        Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 43 of 46




IV. NATIONAL AND INTERNATIONAL PROFESSIONAL RECOGNITION
A. Patents

  1. “Systems and methods for using video for user and message authentication”. Simon Chung,
     Wenke Lee, and Yeongjin Jang. U.S. Patent Number: 10,476,888, November 2019.

  2. “Method and System for Detecting Malware”. Manos Antonakakis, Roberto Perdisci, Wenke
     Lee, and Gunter Ollmann. U.S. Patent Number: 10,257,212, April 2019.

  3. “Methods and systems for detecting compromised computers”, David Dagon, Nick Feam-
     ster, Wenke Lee, Robert Edmonds, Richard Lipton, and Anirudh Ramachandran. U.S. Patent
     Number: 10,044,748, August 2018.

  4. “Method and system for detecting malicious and/or botnet-related domain names”. Roberto
     Perdisci, Wenke Lee, and Gunter Ollmann. U.S. Patent Number: 10,027,688, July 2018.

  5. “Method and system for network-based detecting of malware from behavioral clustering”.
     Roberto Perdisci and Wenke Lee. U.S. Patent Number: 9,948,671, April 2018.

  6. “Method and system for detecting DGA-based malware”. Manos Antonakakis, Roberto Perdisci,
     Wenke Lee, and Nikolaos Vasiloglou. U.S. Patent Number: 9,922,190, March 2018.

  7. “Method and system for detecting malicious domain names at an upper DNS hierarchy”.
     Manos Antonakakis, Roberto Perdisci, Wenke Lee, and Nikolaos Vasiloglou. U.S. Patent
     Number: 9,686,291, June 2017.

  8. “Systems and methods of safeguarding user information while interacting with online service
     providers”. Wenke Lee, Sasha Boldyreva, Simon Chung, Billy Lau, and Chengyu Song. U.S.
     Patent Number: 9,659,189, May 2017.

  9. “Method and System for Detecting Malware”. Manos Antonakakis, Roberto Perdisci, Wenke
     Lee, and Gunter Ollmann. U.S. Patent Number: 9,525,699, December 2016.

 10. “Method and system for determining whether domain names are legitimate or malicious”,
     Manos Antonakakis, Roberto Perdisci, David Dagon, and Wenke Lee. U.S. Patent Number:
     9,516,058, December 2016.

 11. “Method and systems for detecting compromised networks and/or computers”, David Dagon,
     Nick Feamster, Wenke Lee, Robert Edmonds, Richard Lipton, and Anirudh Ramachandran.
     U.S. Patent Number: 9,306,969, April 2016.

 12. “Systems and methods for secure in-VM monitoring”, Monirul Sharif and Wenke Lee. U.S.
     Patent Number: 9,129,106, September 2015.

 13. “Method and system for network-based detecting of malware from behavioral clustering”.
     Roberto Perdisci, Wenke Lee, and Gunter Ollmann. U.S. Patent Number: 8,826,438, Septem-
     ber 2014.
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 44 of 46




14. “Method and system for detecting malicious domain names at an upper DNS hierarchy”.
    Manos Antonakakis, Roberto Perdisci, Wenke Lee, and Nikolaos Vasiloglou. U.S. Patent
    Number: 8,631,489, January 2014.

15. “Method and System for Detecting Malware”. Manos Antonakakis, Roberto Perdisci, Wenke
    Lee, and Gunter Ollmann. U.S. Patent Number: 8,578,497, November 2013.

16. “Method and System for Detecting and Responding to Attacking Networks”. David Dagon,
    Nick Feamster, Wenke Lee, Robert Edmonds, Richard Lipton, and Anirudh Ramachandran.
    U.S. Patent Number: 8,566,928, October 2013.

17. “Methods for Cost-Sensitive Modeling for Intrusion Detection and Response”. Wei Fan,
    Wenke Lee, Matt Miller, and Sal Stolfo. U.S. Patent Number: 7,818,797, October 2010.

18. “Method and System for Using Intelligent Agents for Financial Transactions, Services, Ac-
    counting, and Advice”. Dan Schutzer, Will Foster, Huanrui Hu, Wenke Lee, Sal Stolfo, and
    Wei Fan. U.S. Patent Number: 5,920,848, July 1999.
        Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 45 of 46




V. OTHER CONTRIBUTIONS
A. Seminar Presentations

  1. “Machine Learning and Security: the Good, the Bad, and the Ugly”, Keynote at the 2020
     ACM Conference on Computer and Communications Security (CCS), November, 2020.

  2. “Security Overlay”, Stony Brook University, March 2016.

  3. “Security Overlay”, Princeton University, October 2015.

  4. “Internet Monitoring via DNS Traffic Analysis”, Google-UMD Cybersecurity Seminar, Novem-
     ber 2012.

  5. “Botnet Detection and Response: Challenges and Opportunities”, Carnegie Mellon University,
     September 2007.

  6. “Botnet Detection and Response”, Indiana University, March 2007.

  7. “Botnet Detection and Response”, University of Pittsburgh, October 2006.

  8. “Architecture Considerations for Anomaly Detection”, University of Texas at San Antonio,
     November, 2005

  9. “Advanced Intrusion Detection Techniques”, National Security Research Institute, Daejon,
     South Korea, February, 2005

 10. “U.S. Policy and Recent Detection Techniques for Cyber Threats and Attacks”, National Cy-
     ber Security Center, Seoul South Korea, February, 2005

 11. “Architecture Considerations for Anomaly Detection”, Purdue University, February, 2005

 12. “Architecture Considerations for Anomaly Detection”, Graduate Center of The City Univer-
     sity of New York, February, 2005

 13. “Architecture Considerations for Anomaly Detection”, The University of Alabama, Novem-
     ber, 2004

 14. “Architecture Considerations for Anomaly Detection”, Carnegie Mellon University, Septem-
     ber, 2004

 15. “Architecture Considerations for Anomaly Detection”, University of Wisconsin at Madison,
     August, 2004

 16. “Local Worm Detection and Response: Algorithms and Analytical Models”, Lawrence Liver-
     more National Laboratory, June 2004

 17. “Intrusion Detection”, Carnegie Mellon University, October 2003

 18. “Algorithms for Recognizing New Attack Step Relationships”, University of Pennsylvania,
     September 2003
       Case 4:20-cv-05640-YGR Document 376-16 Filed 03/19/21 Page 46 of 46




19. “Intrusion Detection”, Emory University, October 2001

20. “Developing Data Mining Techniques for Intrusion Detection: A Progress Report”, Center for
    Education and Research in Information Assurance and Security, Purdue University, October
    2000

21. “A Data Mining Framework for Building Intrusion Detection Models”, Institute for Security
    Technology Studies, Dartmouth College, Hanover, NH, July 2000

22. “A Data Mining Framework for Building Intrusion Detection Models”, Department of Elec-
    trical and Computer Engineering, University of Massachusetts, Amherst, MA, February 2000

23. “A Data Mining Framework for Building Intrusion Detection Models”, HRL Laboratories,
    Malibu, CA, November 1999
